Exhibit 10.28

LOGO [g20366ex10_29logo.jpg]

HOST HOTELS & RESORTS, L.P.

RETIREMENT AND SAVINGS PLAN

(As amended and restated effective January 1, 2008,

except as otherwise provided in Exhibit 1)



--------------------------------------------------------------------------------

HOST HOTELS & RESORTS, L.P.

RETIREMENT AND SAVINGS PLAN

PREAMBLE

WHEREAS, Host Hotels & Resorts, L.P., a Delaware limited partnership, maintains
the Host Hotels & Resorts, L.P. Retirement and Savings Plan (the “Plan”);

WHEREAS, the Plan has been amended from time to time;

WHEREAS, Host Hotels & Resorts, L.P. wishes to amend the Plan in order to permit
Participants to make “designated Roth contributions” to the Plan effective
February 1, 2008, to discontinue the Host Hotels & Resorts, Inc. Stock Fund
under the Plan effective December 31, 2008 and to amend the Plan in certain
other respects;

NOW, THEREFORE, IT IS RESOLVED that, Host Hotels & Resorts, L.P. hereby amends
and restates the Plan, effective as of January 1, 2008, unless otherwise
provided in the Plan or Exhibit 1 which is attached hereto and incorporated in
the Plan by this reference.

This amendment shall supersede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions of its various amendments.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I. DEFINITIONS

   1   1.1    “Account”    1   1.2    “Actual Contribution Percentage”    1
  1.3    “Actual Deferral Percentage”    1   1.4    “Additional After-tax
Savings”    1   1.5    “Additions”    1   1.6    “Administrative Expenses”    1
  1.7    “Affiliated Company”    1   1.8    “After-tax Savings”    1   1.9   
“After-tax Savings Account”    2   1.10    “Allocable Portion”    2   1.11   
“Allocation Agreement”    2   1.12    “Alternate Payee”    2   1.13    “Annuity
Starting Date”    2   1.14    “Authorized Leave of Absence”    2   1.15   
“Basic After-tax Savings”    2   1.16    “Beneficiary”    2   1.17    “Board of
Directors”    2   1.18    “Code”    2   1.19    “Combined Basic Savings”    2
  1.20    “Committee”    3   1.21    “Company”    3   1.22    “Company
Contribution Account”    3   1.23    “Compensation”    3   1.24    “Default”   
5   1.25    “Distributee”    5   1.26    “Effective Date”    6   1.27   
“Eligible Rollover Distribution”    6   1.28    “Eligible Retirement Plan”    6
  1.29    “Employee”    6   1.30    “Entry Date”    7   1.31    “ERISA”    7
  1.32    “Fiduciary”    7   1.33    “FLSA”    7   1.34    “Fund”    7   1.35   
“Hardship”    7   1.36    “Highly Compensated Employee”    8   1.37    “Hire
Date”    8   1.38    “Host Marriott L.P.”    8   1.39    “Investment Expenses”
   8   1.40    “Maximum Permissible Amounts”    8

 

i



--------------------------------------------------------------------------------

  1.41    “Named Fiduciary”    9   1.42    “Participant”    9   1.43   
“Participating Company”    9   1.44    “Pay”    9   1.45    “Payroll Period”   
9   1.46    “Period of Severance”    9   1.47    “Permanent Disability”    9
  1.48    “Plan”    10   1.49    “Plan Administrator”    10   1.50    “Plan
Year”    10   1.51    “Predecessor Company”    10   1.52    “Prior Plan”    10
  1.53    “Pro Rata Share of Administrative Expenses”    10   1.54    “Qualified
Domestic Relations Order”    10   1.55    “Qualified Joint and Survivor Annuity”
   10   1.56    “Reemployment Date”    10   1.57    “Required Beginning Date”   
10   1.58    “Roth Contributions”    10   1.59    “Roth Contribution Account”   
10   1.60    “Section 401(k) Contribution”    11   1.61    “Section 401(k)
Contribution Account”    11   1.62    “Separation Date”    11   1.63   
“Service”    11   1.64    “Spousal Consent”    12   1.65    “Spouse” or
“Surviving Spouse”    12   1.66    “Subaccount”    12   1.67    “Trustees”    12
  1.68    “Trust Agreement”    12   1.69    “Trust Fund”    12   1.70   
“Valuation Date”    12

ARTICLE II. ELIGIBILITY AND PARTICIPATION

   13   2.1    Eligibility and Participation    13   2.2    Reemployment of
Employee    13   2.3    Termination of Plan Participation    13   2.4   
Readmission of Former Participant    13   2.5    Participation During Authorized
Leave of Absence or During Employment by Affiliated Company That Has Not Joined
Plan    13   2.6    Treatment of Participants Who Cease Being Employees Pursuant
to Section 1.29    14

ARTICLE III. COMPANY CONTRIBUTION

   15   3.1    Amount of Contribution    15   3.2    Time of Payment of
Contributions    15   3.3    Form of Payment of Contributions    15   3.4   
Return of Contributions to Company    15

 

ii



--------------------------------------------------------------------------------

ARTICLE IV. PARTICIPANTS’ AFTER-TAX SAVINGS

   17   4.1    Participant After-tax Savings    17   4.2    Amount of After-tax
Savings    17   4.3    Payroll Deduction    17   4.4    Change in Rate of
After-tax Savings    17   4.5    Payment to Trustees    17   4.6    Investment
of Participants’ After-tax Savings    17   4.7    In-Service Withdrawal of
After-tax Savings    17   4.8    Effect of Termination of Plan or Discontinuance
of After-tax Contributions    17

ARTICLE V. SECTION 401(k) CONTRIBUTIONS AND ROTH CONTRIBUTIONS

   18   5.1    Section 401(k) Contributions and Roth Contributions    18   5.2
   Election Rules    18   5.3    Treatment of Section 401(k) Contributions and
Roth Contributions    19   5.4    Limitations on Section 401(k) Contributions
and Roth Contributions    19   5.5    Actual Deferral Percentage Tests    19
  5.6    Correction of Failed Actual Deferral Percentage Tests    19   5.7   
Coordination of After-tax Savings, Section 401(k) Contributions and Roth
Contributions    20   5.8    Payment to Trustees    21   5.9    Distribution of
Section 401(k) Contributions and Roth Contributions    21   5.10    Effect of
Termination of Plan or Discontinuance of Section 401(k) Contributions, Roth
Contributions and After-tax Savings    21   5.11    Catch-up Contributions    22
  5.12    Contribution Limitation    22 ARTICLE VI. ALLOCATION OF CONTRIBUTIONS
AND NET INCOME AMONG PARTICIPANTS    23   6.1    Maintenance of Separate
Accounts    23   6.2    Allocation to After-tax Savings Accounts    23   6.3   
Allocation of 401(k) Contribution    23   6.4    Allocation of Roth Contribution
   23   6.5    Allocation of Company Contribution    23   6.6    Limitation on
After-tax Savings and Company Contributions    24   6.7    Correction of Failed
Actual Contribution Percentage Tests    24   6.8    Allocation of Net Income   
25   6.9    Use of Forfeitures    25   6.10    Use of Unclaimed Benefits    25
  6.11    Allocation Limitations    26   6.12    Transfers From Other Qualified
Plans    26

 

iii



--------------------------------------------------------------------------------

ARTICLE VII. VESTING

   27   7.1    Vesting of After-tax Savings Account    27   7.2    Vesting of
Section 401(k) Contribution Account and Roth Contribution Account    27   7.3   
Vesting of Company Contribution Account    27 ARTICLE VIII. TERMINATION AND
DISTRIBUTION UPON RETIREMENT DEATH OR DISABILITY    29   8.1    Retirement    29
  8.2    Death    29   8.3    Disability    29   8.4    Valuation of Account
Balance    29   8.5    Available Payment Options    29   8.6    Spousal Consent
Rules    30   8.7    Distributions Upon Married Participant’s Death    31   8.8
   Distribution Requirements    32   8.9    Form of Payment    32   8.10   
Mandatory Cash-Out of Small Accounts    32   8.11    Account Balance    32
  8.12    Special Rule for Rollovers Out of the Plan    32 ARTICLE IX.
TERMINATION AND DISTRIBUTION UPON TERMINATION OF EMPLOYMENT OTHER THAN FOR
RETIREMENT DEATH OR DISABILITY    33   9.1    Terminated Participant    33   9.2
   Distribution of After-tax Savings, Section 401(k) Contributions and Roth
Contributions    33   9.3    Distribution of Vested Company Contribution Account
   33   9.4    Mandatory Cash-Out of Small Accounts    33   9.5    Unvested
Company Contributions    34   9.6    Account Balance    34   9.7    Special Rule
for Rollovers Out of the Plan    34

ARTICLE X. DISTRIBUTION DURING CONTINUED EMPLOYMENT

   35 10.1    Withdrawal of After-tax Savings.    35 10.2    Withdrawal of
Section 401(k) Contribution and Roth Contributions    35 10.3    Withdrawal of
Vested Company Contribution Account    35 10.4    Readmission of Former
Participant to Plan    35 10.5    Distributions Upon Attainment of Age 59- 1/2
   35 10.6    Account Balance    36 10.7    Hardship Withdrawals    36 10.8   
Special Rule for Rollovers Out of the Plan    36 10.9    Qualified Reservist
Distributions    36

 

iv



--------------------------------------------------------------------------------

ARTICLE XI. LOANS TO PARTICIPANTS

   37 11.1    General Provisions    37 11.2    Maximum Loan Amount    37 11.3   
Minimum Loan Amount    37 11.4    Repayment Period    37 11.5    Terms and
Conditions    37 11.6    Nondiscrimination    38 11.7    Offset of Account
Balance    38 11.8    Default    39

ARTICLE XII. BENEFICIARIES

   40 12.1    Designation of Beneficiary    40 12.2    Manner of Designation   
40 12.3    Absence of Valid Designation of Beneficiary    40 12.4    Beneficiary
Bound by Plan Provisions    40

ARTICLE XIII. QUALIFIED DOMESTIC RELATIONS ORDERS

   41 13.1    Governing Provisions    41

ARTICLE XIV. PARTICIPANT’S DIRECTED INVESTMENTS

   42 14.1    Election by Participants    42 14.2    Election Rules    42 14.3
   Transfer Date    42 14.4    Confirmation    43 14.5    Subdivision of
Accounts    43 14.6    Investment Funds    43 14.7    Allocation of Income of
Funds    44 14.8    Investment Authority of Former Employees    44 14.9   
Investment for the Benefit of Incompetents    44 14.10    Rules of Committee   
44

ARTICLE XV. PLAN FIDUCIARIES

   45 15.1    Plan Fiduciaries    45 15.2    Fiduciary Duty    45 15.3    Agents
and Advisors    45 15.4    Administrative Action    46 15.5    Liabilities and
Indemnifications    46 15.6    Plan Expenses and Taxes    47 15.7    Records and
Financial Reporting    47 15.8    Compliance with ERISA and Code    47 15.9   
Prohibited Transactions    48 15.10    Foreign Assets    48 15.11    Exclusive
Benefit of Trust Fund    48

 

v



--------------------------------------------------------------------------------

15.12    Board of Directors Resolution    48

ARTICLE XVI. PLAN ADMINISTRATION

   49 16.1    Administration of the Plan    49 16.2    Claims    49

ARTICLE XVII. PARTICIPATING COMPANY WITHDRAWAL FROM PLAN; TERMINATION OR MERGER
OF THE PLAN

   50 17.1    Voluntary Withdrawal from Plan    50 17.2    Amendment of Plan   
50 17.3    Voluntary Termination of Plan    51 17.4    Discontinuance of
Contributions    52 17.5    Rights to Benefits Upon Termination of Plan or
Complete Discontinuance of Contributions    52

ARTICLE XVIII. ELECTION TO PARTICIPATE BY SUBSIDIARIES

   53 18.1    Consent Required for Subsidiaries to Join Plan    53

ARTICLE XIX. MISCELLANEOUS PROVISIONS

   54 19.1    Status of Employment    54 19.2    Liability of Company    54 19.3
   Information    54 19.4    Provisions of Plan to Control    54 19.5    Payment
for Benefit of Incompetent    54 19.6    Account to be Charged Upon Payment   
54 19.7    Tax Qualification of Plan    54 19.8    Deductibility of Company
Contributions    55 19.9    Restriction on Alienation or Assignment    55 19.10
   Unclaimed Benefits    55 19.11    Recovery of Plan Benefits Payment Made by
Mistake    55 19.12    Bonding    55 19.13    Titles and Captions    55 19.14   
Execution of Counterparts    56 19.15    Governing Law    56 19.16   
Separability    56 19.17    Supplements and Appendices    56 19.18    Military
Service    56

ARTICLE XX. TOP HEAVY PROVISIONS

   57 20.1    Determination of Top Heavy Status    57 20.2    Definitions    57
20.3    Requirements if Plan is a Top Heavy Plan    58 20.4    Applicability of
Top-Heavy Rules    58

 

vi



--------------------------------------------------------------------------------

Exhibit 1 – Effective Dates

Appendix A – Minimum Distribution Requirements

Appendix B – Claims Procedures

 

vii



--------------------------------------------------------------------------------

ARTICLE I.

DEFINITIONS

When used in this instrument, the following words and phrases have the indicated
meanings except where the contrary is expressly stated:

1.1 “Account” shall have the meaning set forth in Section 6.1.

1.2 “Actual Contribution Percentage” means, for a given Plan Year, the average
of the ratios, calculated separately for each Participant in a group and in
accordance with applicable Treasury regulations, of (a) the sum of After-tax
Savings credited to the Participant’s After-tax Savings Account and Company
contributions and forfeitures allocable to the Participant’s Company
Contribution Account for the Plan Year to (b) the Participant’s Compensation for
such Plan Year.

1.3 “Actual Deferral Percentage” means, for a given Plan Year, the average of
the ratios, calculated separately for each Participant in a group and in
accordance with applicable Treasury regulations, of (a) the Section 401(k)
Contributions made on behalf of such Participant by the Company for the Plan
Year and Roth Contributions made by the Participant for the Plan Year to (b) the
Participant’s Compensation for such Plan Year.

1.4 “Additional After-tax Savings” means After-tax Savings not included in
Combined Basic Savings for a Payroll Period.

1.5 “Additions” means, with respect to each Participant for any Plan Year, the
total of (a) the Company contributions and forfeitures allocated to the
Participant’s Company Contribution Account, plus (b) Section 401(k)
Contributions allocated to the Participant’s Section 401(k) Contribution
Account, plus (c) Roth Contributions allocated to the Participant’s Roth
Contribution Account, plus (d) the After-tax Savings allocated to the
Participant’s After-tax Savings Account, and other amounts described in Treas.
Reg. Section 1.415(c)-1(b). Catch-up contributions, restorative payments and
other amounts described in Treas. Reg. Section 1.415(c)-1(b) do not give rise to
Additions for a Participant.

1.6 “Administrative Expenses” means the administrative expenses described in
Section 15.6(a).

1.7 “Affiliated Company” means (a) a member of a controlled group of
corporations of which Host Hotels & Resorts, L.P. is a member as determined in
accordance with Section 414(b) of the Code; or (b) an unincorporated trade or
business which is under common control by or with Host Hotels & Resorts, L.P.,
as determined in accordance with Section 414(c) of the Code. For purposes
hereof, a “controlled group of corporations” shall mean a controlled group of
corporations as defined in Section 1563(a) of the Code, determined without
regard to Sections 1563(a)(4) and 1563(e)(3)(C) of the Code, except that, with
respect to the limitation on annual Additions set forth in Section 6.11, instead
of eighty percent (80%), the applicable percentage shall be fifty percent
(50%) wherever such percentage appears in Section 1563(a)(1) of the Code.

1.8 “After-tax Savings” means the After-tax savings deposited into the Trust
Fund by a Participant in accordance with Article IV.

1.9 “After-tax Savings Account” shall have the meaning set forth in
Section 6.1(a).

 

A-1



--------------------------------------------------------------------------------

1.10 “Allocable Portion” means, for purposes of Section 11.2, the lesser of:
(a) fifty percent (50%) of the Participant’s vested Account balance; or
(b) $50,000, reduced by the excess of (1) the highest outstanding balance of any
previous loan from the Plan and any other plans of the Company or an Affiliated
Company during the one-year period ending on the day before the date on which
the current loan is made over (2) the outstanding balance of any previous loan
from the Plan and any other plans of the Company or an Affiliated Company on the
date on which the current loan is made.

1.11 “Allocation Agreement” means the Employee Benefits & Other Employment
Matters Allocation Agreement entered into by and between Host Hotels & Resorts,
Inc., Host Hotels & Resorts, L.P. and Crestline Capital Corporation.

1.12 “Alternate Payee” means any Spouse, former Spouse, child or other dependent
of a Participant who is entitled under a Qualified Domestic Relations Order to
receive all, or part of, the benefits payable to that Participant under the
Plan.

1.13 “Annuity Starting Date” means the first day of the first period for which
an amount is received as an annuity by reason of retirement or disability.

1.14 “Authorized Leave of Absence” means any absence authorized by the Company
under the Company’s standard personnel practices provided that the Employee or
Participant returns within the period of authorized absence. An absence due to
service in the Armed Forces of the United States shall be considered an
Authorized Leave of Absence provided that the absence is caused by war or other
emergency, or provided that the Employee or Participant is required to serve
under the laws of conscription in time of peace, and further provided that the
Employee or Participant returns to employment with the Company within the period
provided by law. Except for service in the Armed Forces of the United States in
accordance with the preceding sentence, an Authorized Leave of Absence may not
extend beyond two (2) years.

1.15 “Basic After-tax Savings” means After-tax Savings included in Combined
Basic Savings for a Payroll Period.

1.16 “Beneficiary” means the person or persons designated as a beneficiary
pursuant to Article XII.

1.17 “Board of Directors” means the board of directors of Host Hotels & Resorts,
Inc., a Delaware corporation and the General Partner of Host Hotels & Resorts,
L.P.

1.18 “Code” means the Internal Revenue Code of 1986, as amended, or any
successor statute, including the regulations issued thereunder.

1.19 “Combined Basic Savings” means the sum of a Participant’s After-tax
Savings, Section 401(k) Contributions and Roth Contributions for each Payroll
Period, provided that such sum shall include only an amount up to six percent
(6%) of Pay for each Payroll Period. If the sum of a Participant’s After-tax
Savings, Section 401(k) Contributions and, effective February 1, 2008, Roth
Contributions for a Payroll Period exceeds six percent (6%) of Pay, the
Participant’s Section 401(k) Contributions shall first be included in Combined
Basic Savings until exhausted, next, effective February 1, 2008, Roth
Contributions shall be included until exhausted and lastly After-tax Savings
shall be included in Combined Basic Savings.

 

A-2



--------------------------------------------------------------------------------

Notwithstanding any provision herein to the contrary, the maximum Combined Basic
Savings for any Plan Year shall not exceed 6% of the Participant’s Compensation,
calculated on an annual basis.

1.20 “Committee” means the investment committee appointed by the Company
pursuant to Section 15.1(b).

1.21 “Company” means Host Hotels & Resorts, L.P.

1.22 “Company Contribution Account” shall have the meaning set forth in
Section 6.1 (d).

1.23 “Compensation”

(a) Compensation means, for a Plan Year, a Participant’s wages, salaries, and
fees for professional services, and other amounts received (without regard to
whether or not an amount is paid in cash) for personal services actually
rendered in the course of employment with the Participating Company, to the
extent that the amounts are includable in gross income (including, but not
limited to, commissions to salespersons, compensation for services on the basis
of percentage of profits, commissions on insurance premiums, tips, bonuses,
fringe benefits, reimbursements or other expenses under a non-accountable plan
(as described in Treas. Reg. Section 1.62-2(c)) and the other items described in
Treas. Reg. Section 1.415(c)-2(b)) and amounts which would have been received
and includible in gross income but for an election under Sections 125(a)
(including “deemed Section 125 Compensation” within the meaning of Treas. Reg.
Section 1.415(c)-2(g)(6)), 132 (f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or 457(b)
of the Code, but excluding the following:

(1) Participating Company contributions (other than elective contributions
described in Sections 402(e)(3), 408(k)(6), 408(p)(2)(A)(i) or 457(b) of the
Code) to a plan of deferred compensation (whether or not qualified) which are
not included in the Employee’s gross income for the taxable year in which
contributed, or any distribution from a plan of deferred compensation regardless
of whether such amounts are included in the Employee’s gross income when
distributed;

(2) Amounts realized from the exercise of a nonstatutory option (which is an
option other than a statutory option as defined in Treas. Reg.
Section 1.421-1(b)), or when restricted stock (or other property) held by the
Employee either becomes freely transferable or is no longer subject to a
substantial risk of forfeiture;

(3) Amounts realized from the sale, exchange or other disposition of stock
acquired under a statutory stock option (as defined in Treas. Reg.
Section 1.421-1(b));

(4) Other amounts that receive special tax benefits, such as premiums for
group-term life insurance (but only to the extent that the premiums are not
includible in the gross income of the Employee and are not salary reduction
amounts described in Code Section 125); and

 

A-3



--------------------------------------------------------------------------------

(5) Other items of remuneration that are similar to the items listed in
paragraphs (1) – (4).

Notwithstanding the foregoing, Compensation taken into account for each
Participant for a Plan Year shall not exceed Two Hundred Thousand Dollars
($200,000) (adjusted as described in Section 401(a)(17)(B) of the Code) or such
other limit set forth in Section 401(a)(17) of the Code.

(b) Except as described in subsections (c) and (d), Compensation must be
actually paid or made available to the Participant (or, if earlier, includible
in the gross income of the Participant) within the Plan Year and it must be paid
or treated as paid prior to his severance from employment within the meaning of
Treas. Reg. Section 1.415(a)-1(f)(5). Notwithstanding the foregoing,
Compensation shall include amounts earned during the Plan Year but not paid
during such period solely because of the timing of Payroll Periods and pay dates
if the following requirements are satisfied:

(1) These amounts are paid during the first few weeks of the next Plan Year;

(2) The amounts are included on a uniform and consistent basis with respect to
all similarly situated Participants; and

(3) No such Compensation is included in more than one Plan Year.

(c) (1) Notwithstanding subsection (b), any amount described in paragraphs 2 or
3 does not fail to be Compensation for a Participant merely because it is paid
after his severance from employment provided that it is paid by the later of two
and one-half (2 1/2) months after his severance from employment or the end of
the Plan Year that includes the date of his severance from employment.

(2) An amount is described in this paragraph if it is

(A) regular compensation for services during the Participant’s regular working
hours or compensation for services outside the Participant’s regular working
hours (such as overtime or shift differential, commissions, bonuses, or other
similar payments), and

(B) the payment would have been paid to the Participant prior to his severance
from employment if he had continued employment with the Company.

(3) An amount is described in this paragraph if it is

(A) payment for unused accrued bona fide sick, vacation or other leave, but only
if the Participant would have been able to use the leave if his employment had
continued, or

 

A-4



--------------------------------------------------------------------------------

(B) received by the Participant pursuant to a nonqualified unfunded deferred
compensation plan, but only if the payment would have been paid to the
Participant at the same time if the Participant had continued in employment with
the Company and only to the extent it is includible in the Participant’s gross
income;

provided, however, that such amounts would have been included in the definition
of Compensation if they were paid prior to the Participant’s severance from
employment with the Company.

(d) Compensation shall not include:

(1) severance pay or parachute payments within the meaning of
Section 280G(b)(2), if they are paid after the Participant’s severance from
employment;

(2) post-severance payments to a Participant under a nonqualified unfunded
deferred compensation plan unless the payments would have been paid at that time
without regard to the Participant’s severance from employment.

(e) Notwithstanding subsection (b), Compensation shall include payments to:

(1) an individual who does not currently perform services for the Company by
reason of qualified military service (as defined in Code Section 414(u)(1)) to
the extent those payments do not exceed the amounts the individual would have
received if he had continued to perform services for the Company rather than
entering into qualified military service; or

(2) a Participant who is permanently and totally disabled within the meaning of
Code Section 22(e)(3) if the conditions described in Treas. Reg.
Section 415(c)-2(g)(4)(ii)(A) are satisfied.

1.24 “Default” includes: (a) a failure by a Participant to pay any principal or
interest when due on a loan provided pursuant to Section 11.1 that continues
beyond the end of the calendar quarter following the calendar quarter in which
the payment of principal and interest was due shall constitute a default of such
loan; (b) a failure by a terminated Participant to repay the entire outstanding
balance of a loan prior to the end of the calendar quarter following the
calendar quarter in which the Participant terminated employment with the
Company; or (c) any other uniform and nondiscriminatory written standards
adopted by the Committee as to what constitutes default.

1.25 “Distributee” means a Participant, Former Participant, Retired Participant,
Disabled Participant, the Surviving Spouse of a Deceased Participant, an
Alternate Payee, and other Beneficiary.

1.26 “Effective Date” means January 1, 2008 unless otherwise provided in the
Plan or Exhibit 1 or as required by law.

1.27 “Eligible Rollover Distribution” means any distribution of all or a portion
of the Distributee’s Account balance, except that an Eligible Rollover
Distribution does not include (a) any

 

A-5



--------------------------------------------------------------------------------

distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the Distributee or the joint lives (or joint life expectancies) of the
Distributee and the Distributee’s designated Beneficiary, or for a specified
period of ten (10) years or more, (b) any distribution to the extent such
distribution is required under Section 401(a)(9) of the Code, and (c) the
portion of any distribution that is not includable in gross income (determined
without regard to the exclusion for net unrealized appreciation with respect to
Company securities). This definition shall not apply to amounts distributed due
to hardships as provided in Section 10.7 of the Plan. For purposes of the direct
rollover provisions in Sections 6.12 and 8.12 of the Plan, a portion of a
distribution shall not fail to be an eligible rollover distribution merely
because the portion consists of after-tax employee contributions or designated
Roth contributions within the meaning of Code Section 402A, which are not
includable in gross income. However, such portion consisting of after-tax
employee contributions may be transferred only to an individual retirement
account or annuity described in section 408(a) or (b) of the Code, or to a
qualified defined contribution plan or qualified defined benefit plan described
in section 401(a) or 403(a) of the Code that agrees to separately account for
amounts so transferred, including separately accounting for the portion of such
distribution which is includable in gross income and the portion of such
distribution which is not so includable. In addition, any portion of an Eligible
Rollover Distribution consisting of designated Roth contributions may be
transferred only to another designated Roth account under an applicable
retirement plan described in Section 402A(e)(1) of the Code but only through a
direct rollover or a Roth IRA described in Section 408A of the Code, and only to
the extent the rollover is permitted under the rules of Section 402(c) of the
Code.

1.28 “Eligible Retirement Plan” means an individual retirement account
(described in Section 408(a) of the Code), an individual retirement annuity
(described in Section 408(b) of the Code), an annuity plan (described in
Section 403(a) of the Code), a qualified trust (described in Section 401(a) of
the Code), that accepts the Distributee’s Eligible Rollover Distribution, an
annuity contract described in Section 403(b) of the Code and an eligible plan
under Section 457(b) of the Code which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state, and which
agrees to separately account for amounts transferred into such a plan from this
plan. In addition, a Roth IRA described in Code Section 408A is an Eligible
Retirement Plan that may accept a Distributee’s Eligible Rollover Distribution
(which may in part consist of Roth Contributions or not) provided that, pursuant
to Code Section 408A(d)(3)(A), the Distributee’s gross income includes any
amount that would be includible if the distribution was not rolled over and
provided further, that for distributions beginning before January 1, 2010, the
Distributee must satisfy the income restrictions described in Code
Section 408A(c)(3)(B). In the case of an Eligible Rollover Distribution to a
non-Spouse Beneficiary, then Eligible Retirement Plan shall mean only an
individual retirement account or an individual retirement annuity.

1.29 “Employee” means any person classified by a Participating Company as an
“employee” and employed by a Participating Company other than: (a) a person who
is covered by a collective bargaining agreement, if there is evidence to show
that retirement benefits were the subject of good faith bargaining between a
Participating Company and the employee representatives with whom such agreement
was entered; (b) a nonresident alien who receives no earned income (within the
meaning of Section 911(d)(2) of the Code) from a Participating Company which
constitutes income from sources within the United States (within the meaning of
Section 861(a)(3) of the Code); (c) a participant in a profit sharing plan,
pension plan or other retirement plan (other than the Plan, the Host Hotels &
Resorts, L.P. Executive Deferred Compensation Plan or the Host Hotels & Resorts,
Inc. and Host Hotels

 

A-6



--------------------------------------------------------------------------------

& Resorts, L.P. Comprehensive Stock and Cash Incentive Plan or the Host Hotels &
Resorts, Inc. Non-Employee Directors’ Deferred Stock Compensation Plan)
maintained by Host Hotels & Resorts, Inc. or Host Hotels & Resorts, L.P. or an
affiliate, whether or not the plan or the trust of such plan is intended to
qualify under Section 401 of the Code; (d) a leased employee (within the meaning
of Section 414(n) of the Code); (e) an independent contractor; or (f) any other
individual who is not classified by the Participating Company as an employee,
regardless of whether such leased employee, independent contractor or other
individual is later determined to be common law employee.

1.30 “Entry Date” means the first day of the four week accounting period of the
Participating Company immediately following receipt by the Plan Administrator of
an application for admission to the Plan in writing, or in such other form
authorized by the Plan Administrator. The Board of Directors may, with respect
to persons who become Employees by virtue of having been employed by any
business entity the stock or substantially all of the assets of which are
acquired by Host Hotels & Resorts, L.P. or any affiliate or Affiliated Company
or the management of which is assumed by the Company, establish by written
resolution as a special Entry Date, solely for such Employees, the date of such
acquisition or assumption of management.

1.31 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

1.32 “Fiduciary” means any person who (a) exercises any discretionary authority
or discretionary control respecting management of the Plan or exercises any
authority or control respecting management or disposition of the Plan’s assets;
(b) renders investment advice for a fee or other compensation, direct or
indirect, with respect to any monies or other property of the Plan, or has any
authority or responsibility to do so; or (c) has any discretionary authority or
discretionary responsibility in the administration of the Plan. The term
“Fiduciary” includes the Named Fiduciary, the Trustees and any person to whom
fiduciary responsibilities have been delegated pursuant to Section 15.3.

1.33 “FLSA” means the Fair Labor Standards Act, as amended from time to time.

1.34 “Fund” means any of the separate funds in which Participants’ Accounts may
be placed and which are allocated and invested in accordance with Article XIV.

1.35 “Hardship” means the existence of an immediate and heavy financial need of
the Participant or, for purposes of (a), (c) and (e) below, the Beneficiary. A
need exists if it is necessary for the following:

(a) expenses for medical care previously incurred by the Participant, his spouse
or any of his dependents or necessary for these persons to obtain medical care
within the limits of Section 213(d) of the Code;

(b) purchase (excluding mortgage payments) of a principal residence for the
Participant;

(c) Payment of tuition, related education fees and room and board for the next
12 months of post-secondary education for the Participant, his spouse, children
or dependents;

 

A-7



--------------------------------------------------------------------------------

(d) Payment to prevent the eviction of the Participant from his principal
residence or foreclosure on the mortgage of the Participant’s principal
residence; and

(e) Payments for burial or funeral expenses for the Participant’s deceased
parent, Spouse, children or dependents;

(f) Expenses for the repair of damage to the Participant’s principal residence
that would qualify for the casualty deduction under Code Section 165, determined
without regard to whether the loss exceeds ten percent of gross income; or

(g) Any other event determined by the Commissioner of Internal Revenue.

1.36 “Highly Compensated Employee” means any Employee or former Employee who
performs service for a Participating Company during the Plan Year and who
(i) for the prior Plan Year received Compensation from the Participating Company
in excess of $100,000 (adjusted as described in Section 414(q)(1) of the Code)
and was in the “top-paid group,” as defined in Section 414(q) of the Code; or
(ii) during the Plan Year or the prior Plan Year was a 5% owner (as defined in
Code Section 416(i)(1)(B)(i)).

1.37 “Hire Date” means, for any Employee, the date on which he first becomes
entitled to credit for an hour for which he is directly or indirectly paid or
entitled to be paid by the Company or an Affiliated Company for the performance
of employment services.

1.38 “Host Marriott L.P.” means Host Hotels & Resorts, L.P., a Delaware limited
partnership, or any successor thereto by merger, consolidation or the
acquisition of substantially all of the assets and business thereof.

1.39 “Investment Expenses” means all expenses which under generally accepted
accounting principles would be classified as investment expenses, including,
without limitation, investment manager’s or advisor’s fees and expenses,
custodial fees, fees of broker-dealers for effecting investment transactions or
rendering investment advice, expenses relating to the making of investments and
expenses relating to the recovery of any investment in a bankrupt or insolvent
entity.

1.40 “Maximum Permissible Amounts” means the lesser of:

(a) $46,000, or such higher amount to which such amount may be adjusted as
described in Code Section 415(d) or, pursuant to Section 415(f) of the Code, to
implement special rules applicable to combining more than one defined
contribution plan as a single plan; or

(b) One hundred percent (100%) of the Participant’s Compensation.

1.41 “Named Fiduciary” means the Committee in its role as named fiduciary of the
Plan as set forth in Section 15.1(a).

1.42 “Participant” means an Employee of the Company who has been admitted to
participation in this Plan in accordance with Article II. As appropriate to the
context a “Participant” may include one or more of the following
sub-definitions:

(a) “Former Participant” means any present Employee of the Participating Company
and all affiliates who, after having been a Participant, ceases to participate
in the Plan.

 

A-8



--------------------------------------------------------------------------------

(b) “Terminated Participant” means any prior Employee of the Participating
Company and all affiliates who, after having been a Participant, terminated his
employment other than by retirement, death or Permanent Disability, and has any
vested balance in the Plan.

(c) “Retired Participant” means any Participant who retires from employment with
the Participating Company and all affiliates in accordance with Section 8.1 and
has any vested balance in the Plan.

(d) “Disabled Participant” means any Participant who terminates from employment
with the Participating Company and all affiliates as a result of a Permanent
Disability and has any vested balance in the Plan.

(e) “Deceased Participant” means any Participant who terminates employment by
reason of death and leaves any vested balance in the Plan.

1.43 “Participating Company” means Host Hotels & Resorts, L.P. or any Affiliated
Company that has elected to join the Plan with the consent of the Host Hotels &
Resorts, Inc.’s Board of Directors.

1.44 “Pay” of a Participant means the amount of his Compensation payable to him
for a Payroll Period but without regard to any limitation imposed by Code
Section 401(a)(17).

1.45 “Payroll Period” of a Participant means the period established by the
Participating Company during which services are performed entitling the
Participant to Compensation.

1.46 “Period of Severance” means the period of time commencing on the Separation
Date and ending on the Participant’s Reemployment Date.

1.47 “Permanent Disability” means that the Participant is either (a) determined
to be entitled to benefits under the Company’s long-term disability plan, or
(b) if he is not a participant in such long-term disability plan, has been
determined to be disabled by the Social Security Administration.

The determination of the existence of a Permanent Disability shall be made by
the Plan Administrator and shall be final and binding upon the Participant and
all other parties.

1.48 “Plan” means the Host Hotels & Resorts, L.P. Retirement and Savings Plan,
including any amendments thereto.

1.49 “Plan Administrator” means the person to whom the duties of Plan
Administrator are delegated pursuant to Section 15.3(b).

1.50 “Plan Year” shall mean the calendar year.

1.51 “Predecessor Company” means Host Hotels & Resorts, Inc.

 

A-9



--------------------------------------------------------------------------------

1.52 “Prior Plan” means the Host Marriott Corporation (HMC) Retirement and
Savings Plan and Trust, as in effect prior to January 1, 2004.

1.53 “Pro Rata Share of Administrative Expenses” means the amount determined by
multiplying the Administrative Expenses of the Plan by a fraction, the numerator
of which is the total value of each Fund and the denominator of which is the
total aggregate value of all such Funds.

1.54 “Qualified Domestic Relations Order” or “QDRO” shall have the same meaning
as “qualified domestic relations order” under Section 414(p) of the Code and the
Treasury Regulations thereunder.

1.55 “Qualified Joint and Survivor Annuity” or “QJSA” means an annuity purchased
from a commercial insurance company with the Participant’s Account that pays a
benefit for the life of the Participant with a survivor annuity for the life of
the Participant’s Surviving Spouse in an amount elected by the Participant of
either fifty percent (50%) or one hundred percent (100%) of the amount being
paid to the Participant during his lifetime.

1.56 “Reemployment Date” means, for any Employee, the first date following the
Employee’s Separation Date on which he first becomes entitled to credit for an
hour for which he is directly or indirectly paid or entitled to be paid by the
Company or an Affiliated Company for the performance of employment duties.

1.57 “Required Beginning Date” means April 1 of the calendar year following the
calendar year in which the Participant attains age 70- 1/2 or, if later, the
calendar year in which the Participant retires from the Company; provided,
however, that in the case of a Participant who is a 5% owner (as defined in Code
Section 416), Required Beginning Date means April 1 of the calendar year
following the calendar year in which the Participant attains age 70- 1/2.

1.58 “Roth Contributions” shall have the meaning set forth in Section 5.2.

1.59 “Roth Contribution Account” shall have the meaning set forth in
Section 6.1(c).

1.60 “Section 401(k) Contribution” shall have the meaning set forth in
Section 5.2.

1.61 “Section 401(k) Contribution Account” shall have the meaning set forth in
Section 6.1(b).

1.62 “Separation Date” means the earlier of:

(a) Any date on which an Employee’s employment with the Company terminates by
reason of voluntary termination, discharge, retirement or death; or

(b) The first anniversary of the first date of a period in which the Employee
remains absent from active employment with the Company for some reason other
than voluntary termination, discharge, retirement, death, approved leave of
absence, or military service.

Provided, however, that, solely for the purpose of determining whether a Period
of Severance has occurred, if an Employee is absent from service beyond the
first anniversary of

 

A-10



--------------------------------------------------------------------------------

the first date of absence by reason of a “maternity or paternity leave”, then
the Separation Date of such Employee shall be the second anniversary of the
first date of such absence. For purposes of this Section, “maternity or
paternity leave” means termination of employment or absence from work due to:
(i) the pregnancy of the Participant, (ii) the birth of a child of the
Participant, (iii) the placement of a child in connection with the adoption of
the child by a Participant, or (iv) the caring for a Participant’s child during
the period immediately following the child’s birth or placement for adoption.
The Plan Administrator shall determine, under rules of uniform application and
based on information provided to the Plan Administrator by the Participant,
whether or not the Participant’s termination of employment or absence from work
is due to “maternity or paternity leave”.

1.63 “Service” means an Employee’s or a Participant’s period of employment with
the Company; the Predecessor Company prior to January 1, 2004; as a leased
employee (within the meaning of Section 414(n) of the Code) unless the leased
employee is covered by a safe harbor plan described in Section 414(n)(5) of the
Code; any other employer that is required to be aggregated with the Company
under Section 414 of the Code, as determined in accordance with Article VII or
any employer that maintains a plan from which assets are transferred to this
Plan on behalf of the Employee or Participant in a transaction subject to
Section 414(1) of the Code. An Employee’s Service shall include any period of
employment with Crestline Capital Corporation if the Employee was employed by
the Company immediately after becoming employed by Crestline Capital
Corporation. Employment of an Employee or a Participant by any of the following
employers shall be treated as Service:

(a) An Affiliated Company, both prior to and after becoming an Affiliated
Company, if such Affiliated Company has elected to join the Plan.

(b) An Affiliated Company, after becoming an Affiliated Company, if such
Affiliated Company has not elected to join the Plan.

In addition, the Board of Directors shall have the authority by adopting written
resolutions to recognize employment of an Employee or a Participant by any of
the following employers as Service:

(a) An Affiliated Company, prior to becoming an Affiliated Company, if such
Affiliated Company has not elected to join the Plan.

(b) Any business entity substantially all of the assets of which are acquired by
Host Hotels & Resorts, L.P. or any affiliate or Affiliated Company or whose
management is assumed by the Company; provided that such recognition shall apply
uniformly to all employees of any such employer.

1.64 “Spousal Consent” means a Spouse’s written consent which acknowledges the
effect of the Participant’s election and is witnessed by a Plan representative
or notary public. Spousal Consent may be in the form of a specific consent,
general consent or limited general consent, as provided in Section 8.6(e).

1.65 “Spouse” or “Surviving Spouse” means the spouse or surviving spouse of the
Participant, provided that a former spouse will be treated as the spouse or
surviving spouse and a current spouse will not be treated as the spouse or
surviving spouse to the extent provided in a Qualified Domestic Relations Order.

 

A-11



--------------------------------------------------------------------------------

1.66 “Subaccount” means the portion of a Participant’s Account placed in each
Fund pursuant to Article XIV.

1.67 “Trustees” means the corporate trustee or persons appointed as Trustee of
the Trust Fund and any successors.

1.68 “Trust Agreement” means the agreement providing for the terms and
conditions under which the Trustee will hold and invest the Trust Fund.

1.69 “Trust Fund” means the assets of the Plan and Trust as the same shall exist
from time to time.

1.70 “Valuation Date” means each business day, as of which the Plan
Administrator values the interest of Participants in the assets of the Trust
Fund, such valuations being made in accordance with the provisions of
Section 6.8.

 

A-12



--------------------------------------------------------------------------------

ARTICLE II.

ELIGIBILITY AND PARTICIPATION

2.1 Eligibility and Participation

(a) Commencement of Participation. Each Employee shall be automatically enrolled
in the Plan on the Entry Date immediately following the Employee’s Hire Date,
unless the Employee submits a waiver of automatic enrollment in the form and
manner determined by the Plan Administrator pursuant to Section 5.3. Any
Employee who submits a waiver of automatic enrollment may subsequently submit a
written application to the Plan Administrator for admission to the Plan, and
shall be admitted to the Plan on the next following Entry Date.

(b) Continued Participation. Notwithstanding subsection (a), any person who was
a Participant in the Plan on the day before the Effective Date shall continue to
be a Participant under this Plan on the Effective Date, provided that such
person is an Employee on the Effective Date.

(c) Participation Voluntary. Notwithstanding subsection (a), participation in
the Plan is entirely voluntary. Employees who do not wish to be enrolled in the
Plan shall submit a written waiver of automatic enrollment as described in
subsection (a). An Employee who has waived automatic enrollment may subsequently
elect to commence participation in the Plan in accordance with subsection (a).

(d) Default Contribution Level. Upon automatic enrollment in the Plan, the
Participant will be deemed to have elected to contribute three percent (3%) of
his Flexible Compensation as a Section 401(k) Contribution, subject to the terms
and conditions of Article V of the Plan, including changes in elections under
Section 5.3.

2.2 Reemployment of Employee. An Employee who terminates employment with the
Company and subsequently resumes employment with the Company shall become
eligible to participate in the Plan immediately upon again becoming an Employee
and shall be admitted to the Plan in accordance with the method determined by
the Committee pursuant to Section 5.2(a).

2.3 Termination of Plan Participation. A Participant may cease to participate in
the Plan during the Participant’s continued employment at any time by giving
written notice thereof to the Plan Administrator. Such notice shall be effective
to terminate participation as soon as practicable and such Employee shall
thereupon become a Former Participant.

2.4 Readmission of Former Participant. Any Former Participant may be readmitted
to the Plan as a Participant on any Entry Date upon written application in
accordance with Section 2.1(a); provided, however, that if any Former
Participant withdraws any portion of his Basic After-tax Savings pursuant to
Section 10.1, he shall not be eligible for readmission to the Plan until six
(6) months have elapsed from the date on which he became a Former Participant.

2.5 Participation During Authorized Leave of Absence or During Employment by
Affiliated Company That Has Not Joined Plan. Participation in the Plan may
continue during periods of Authorized Leave of Absence, and periods during which
a Participant is employed by an Affiliated Company, which has not elected to
join the Plan. However, the Participant may neither deposit savings

 

A-13



--------------------------------------------------------------------------------

in the Trust Fund nor share in the allocation of the Company contribution during
such periods. A Participant on Authorized Leave of Absence who does not return
to active employment with the Company by the expiration of such Authorized Leave
of Absence shall be treated for the purposes of the Plan as having terminated
employment pursuant to Section 9.1.

2.6 Treatment of Participants Who Cease Being Employees Pursuant to
Section 1.29. Notwithstanding the provisions of Section 2.5, any Participant who
ceases to be an Employee by reason of Section 1.29(a), (b), (d) or (e), or by
becoming employed by an Affiliated Company which has not elected to join the
Plan, or by becoming a participant in a plan described in Section 1.29(c), shall
be treated thereupon as a Former Participant in accordance with the provisions
of this Plan.

 

A-14



--------------------------------------------------------------------------------

ARTICLE III.

COMPANY CONTRIBUTION

3.1 Amount of Contribution. For each Plan Year or portion thereof, each
Participating Company shall make the following contributions to the Trust Fund:

(a) Section 401(k) Contributions and Roth Contributions, as provided by
Article V;

(b) A matching contribution on behalf of each Participant in the amount of fifty
percent (50%) of the Participant’s Combined Basic Savings, but only if such
Participant is an employee on the last day of the applicable Payroll Period; and

(c) Any additional contribution, if any, as determined in the absolute and sole
discretion of the Host Hotels & Resorts, Inc. Board of Directors or the
Committee.

In no event shall the amount of the contribution exceed the maximum amount
deductible by a Participating Company for the Plan Year with respect to which
the contribution is made under Section 404(a) of the Code or the corresponding
provision of any subsequent tax law.

Notwithstanding anything to the contrary, no matching contributions under
Section 3.1(b) (as allocated under Section 6.5(a)) and Section 3.1(c) (as
allocated under Section 6.5(b)(2)) shall be made with respect to catch-up
contributions described in Section 5.12 of the Plan.

3.2 Time of Payment of Contributions . A Participating Company may pay its
contributions at such time or times and in such amount or amounts as it may deem
appropriate during the Plan Year for which each such contribution becomes due
and for such period thereafter during which payment thereof may be permitted as
a deduction for the previous Plan Year under the Code.

3.3 Form of Payment of Contributions. All payments of contributions shall be
made directly to the Trustees. Payments may be in cash or in such other property
of any kind as the Named Fiduciary may authorize the Trustees to accept, to the
extent permitted by law. The value of any property other than cash, which may be
paid to the Trustees shall be its fair market value as of the date of such
payment, as determined by the Named Fiduciary, based on the report of an
independent appraiser.

3.4 Return of Contributions to Company. Notwithstanding any other provisions of
this Plan, any contributions made by a Participating Company pursuant to
Section 3.1 shall, to the extent permitted by Section 403(c) of ERISA, be
returned to a Participating Company if:

(a) The contributions are made as the result of a mistake of fact;

(b) A tax deduction claimed for the contributions pursuant to Section 404 of the
Code is denied to the Company by the Internal Revenue Service; or

(c) The IRS determines that the Plan is not tax-qualified under Section 401 of
the Code.

 

A-15



--------------------------------------------------------------------------------

Notwithstanding the foregoing, however, no contributions may be returned to a
Participating Company under the above provisions later than one (1) year from
the date a mistaken contribution is made, a tax deduction for a contribution is
denied, or the IRS determines that the Plan is not tax-qualified, as the case
may be. Further, except as otherwise provided in this paragraph, the assets of
the Plan shall not inure to the benefit of the Company, and shall be held for
the exclusive purposes of providing benefits to Participants and Beneficiaries
and defraying reasonable expenses of administering the Plan.

 

A-16



--------------------------------------------------------------------------------

ARTICLE IV.

PARTICIPANTS’ AFTER-TAX SAVINGS

4.1 Participant After-tax Savings. Subject to the provisions of Section 4.2,
each Participant may deposit After-tax Savings into the Trust Fund.

4.2 Amount of After-tax Savings. Subject to the limitation provisions of
Section 6.6, a Participant may deposit in the Trust Fund, specified in multiples
of one percent (1%), an amount, which is at least one percent (1%), but not more
than twenty percent (20%), of his Pay for each Payroll Period. However, the
maximum amount of After-tax Savings permitted in any Plan Year shall not exceed
20% of the Participant’s Compensation, calculated on an annual basis, and such
maximum amount shall be reduced by the amount of the Participant’s 401(k)
Contributions and Roth Contributions as provided in Section 5.8.

4.3 Payroll Deduction. Each Participant’s After-tax Savings shall be withheld by
the Participating Company from his Pay for each Payroll Period.

4.4 Change in Rate of After-tax Savings. A Participant may change the rate of
his After-tax Savings to any other rate authorized by Section 4.2 at any time by
giving written notice to the Plan Administrator in the manner determined by the
Committee. Such notice shall be effective as specified by the Committee. In
addition, a Participant may discontinue his After-tax Savings at any time by
giving written notice to the Plan Administrator. Such notice of discontinuation
shall be effective as specified in Section 2.3, unless the Participant has made
an election pursuant to Section 5.2.

4.5 Payment to Trustees. The Participants’ After-tax Savings withheld shall be
paid to the Trustees by the Company on the earliest date on which such After-tax
Savings can reasonably be segregated from the Company’s general assets. A
statement showing the amount representing the After-tax Savings of each
Participant shall accompany each such payment.

4.6 Investment of Participants’ After-tax Savings. Subject to the Participant’s
right to direct investments, the Participant’s After-tax Savings shall be
commingled with other assets in the Trust Fund for investment purposes.

4.7 In-Service Withdrawal of After-tax Savings. A Participant may withdraw
After-tax Savings from his After-tax Savings Account as provided in Sections
10.1 and 10.5.

4.8 Effect of Termination of Plan or Discontinuance of After-tax Contributions.
In the event (a) the Plan is terminated or partially terminated with respect to
a Participating Company or particular group or class of Participants, or (b) the
Company or any Participating Company discontinues the making of After-tax
Contributions, the election made by any affected Participant under the
provisions of this Article IV shall be immediately null and void and of no
further effect, and no additional amounts of After-tax Savings shall be
contributed to the Trust Fund by the Company or the Participating Company.

 

A-17



--------------------------------------------------------------------------------

ARTICLE V.

SECTION 401(k) CONTRIBUTIONS AND

ROTH CONTRIBUTIONS

5.1 Section 401(k) Contributions and Roth Contributions. Notwithstanding
Section 2.1 and subject to the terms and conditions of this Article V, any
Participant may, at any time and from time to time, elect to have contributed to
the Trust Fund out of his Pay for each Payroll Period, specified in multiples of
one percent (1%), an amount which shall be designated by the Participant as:

(a) a Section 401(k) Contribution which shall constitute a contribution to the
Trust Fund by the Company on behalf of the Participant under the provisions of
Section 401(k) of the Code, and/or

(b) a Roth Contribution which shall constitute a contribution to the Trust Fund
by the Participant under the provisions of Section 402A of the Code.

The maximum aggregate Section 401(k) Contributions, Roth Contribution and
After-tax Savings permitted in any Plan Year shall not exceed 20% of the
Participant’s Pay for each Payroll Period and the Participant’s Compensation
calculated on an annual basis.

5.2 Election Rules.

(a) Method of Election. The Committee shall determine the method by which an
election may be made pursuant to this Article V. Any such election method with
respect to Section 401(k) Contributions must be consistent with the provisions
of Section 401(k)(2) of the Code and (assuming such consistency) may include
either an affirmative election procedure whereby Participants shall only be
treated as having made an election upon written direction of the Participants or
a negative election procedure whereby Participants shall be deemed to have made
an election until and unless a Participant files a written direction negating
the election. Any such election method with respect to Roth Contributions must
be consistent with the provisions of Section 402A of the Code and must be an
affirmative election whereby Participants shall only be treated as having made
an election upon written direction of the Participants. Regardless of the method
of election determined by the Committee, Participants shall be given prompt and
adequate notice thereof and thus be afforded an appropriate opportunity to
exercise their rights under this Article V.

(b) Effective Date of Election. A Participant’s election shall become effective
(unless previously revoked) upon the first day of the Payroll Period of the
Company immediately following receipt by the Plan Administrator of the election.

(c) Revocation or Amendment. An election may be made to change a Participant’s
rate of Section 401(k) Contributions and/or Roth Contributions to any other rate
authorized under Section 5.2 or to discontinue such contributions at any time.
Such election shall be made in the manner, and shall be effective, as specified
by the Committee. Finally, the Committee shall have the right and obligation to
reduce a Participant’s rate of Section 401(k) Contributions and/or Roth
Contributions to any rate as the Committee deems necessary, from time to time,
in order to assure compliance by this Plan with the standards of
Section 401(k)(3) and Section 402(g) of the Code. The order and the amount of
any such reduction (and the extent to which the reduction is made from a
Participant’s Section 401(k) Contributions or Roth Contributions) shall be
determined by the Committee.

 

A-18



--------------------------------------------------------------------------------

5.3 Treatment of Section 401(k) Contributions and Roth Contributions

(a) For each Payroll Period, a Participant’s Pay shall be reduced by the amount
which such Participant has elected to contribute as Section 401(k) Contributions
(or such lesser amount determined by the Committee pursuant to Section 5.3(c)).

(b) For Payroll Periods beginning on or after February 1, 2008, a Participant’s
Pay shall be reduced by the amount which such Participant has elected to
contribute as Roth Contributions (or such lesser amount determined by the
Committee pursuant to Section 5.3(c)).

5.4 Limitations on Section 401(k) Contributions and Roth Contributions. Except
as permitted under Section 5.12 of the Plan and Section 414(v) of the Code, the
maximum amount of a Participant’s Section 401(k) Contributions and Roth
Contributions for a calendar year shall not exceed the limit in effect under
Section 402(g)(1)(B) of the Code (as adjusted for cost of living) for such
calendar year.

5.5 Actual Deferral Percentage Tests. The Actual Deferral Percentage Test shall
be satisfied for a Plan Year if one of the following two tests is met for such
Plan Year:

(a) The Actual Deferral Percentage for the eligible Highly Compensated Employees
is not more than the Actual Deferral Percentage of all other eligible Employees
for the prior Plan Year multiplied by 1.25; or

(b) The Actual Deferral Percentage for the Highly Compensated Employees is not
more than the Actual Deferral Percentage of all other eligible Employees for the
prior Plan Year multiplied by 2.0, and the excess of the Actual Deferral
Percentage for the Highly Compensated Employees for the prior Plan Year over all
other eligible Employees for the prior Plan Year is not more than two percentage
points.

5.6 Correction of Failed Actual Deferral Percentage Tests. In order to achieve
the result described in Section 5.6, the following actions may be taken, as
determined by the Committee:

(a) To the extent that Section 401(k) Contributions made on behalf of a
Participant pursuant to an election under Section 5.2(a) by a Participant who is
a Highly Compensated Employee would otherwise cause the Plan to fail to comply
with the Actual Deferral Percentage Tests set forth in Section 5.6, such
contributions shall constitute After-tax Savings by the Participant rather than
Section 401(k) Contributions. Excess Section 401(k) Contributions for a Plan
Year (along with the required amount of income) shall be recharacterized as
After-tax Savings for the Highly Compensated Employees in question in accordance
with the Leveling Method described in subsection (c).

(b) Within two and one-half (2 1/2) months following the end of the Plan Year
(or such longer period permitted by law), the amount of excess Section 401(k)
Contributions and/or excess Roth Contributions (along with the required amount
of income), as determined by the Committee, for Participants who are Highly
Compensated Employees shall be allocated according to the Leveling Method
described in subsection (c) and distributed to the Highly Compensated Employees
in question in conformance with Treas. Reg. Section 1.401(k)-2(b)(4)(ii).

 

A-19



--------------------------------------------------------------------------------

(c) The Leveling Method refers to the following two step method of determining
the total dollar amount of excess Section 401(k) Contributions (and, with
respect to the correction described in subsection (b), excess Roth
Contributions) in accordance with the procedures established by the Committee
and apportioning such excess amount among the Highly Compensated Employees in
question so that the appropriate action described in subsection (a) or (b) may
be taken by the Committee:

(1) The actual deferral ratio of the Highly Compensated Employee with the
highest actual deferral ratio shall be reduced to equal that of the Highly
Compensated Employee with the next highest actual deferral ratio and this
process shall be repeated until Section 5.6 is satisfied. If a lesser reduction
would enable the Plan to satisfy Section 5.6, then the lesser reduction will
apply.

(2) The total amount determined under paragraph (1) shall be apportioned among
the Highly Compensated Employees such that the allocations of the Highly
Compensated Employee with the highest dollar amount of allocations described in
Section 6.3 or Section 6.4 for the Plan Year in question shall be reduced by the
amount required to cause the Highly Compensated Employee’s allocations to equal
the dollar amount of the Highly Compensated Employee with the next highest
dollar amount of such allocations and this process shall be repeated to the
extent required so that the total reductions equal the total amount determined
under paragraph (1). If a lesser reduction, when added to the dollar amount
already reduced, would equal the total dollar amount determined under paragraph
(1), the lesser reduction shall apply. The order of any such reduction (and the
extent to which the reduction is made from a Highly Compensated Employee’s
Section 401(k) Contributions or Roth Contributions) shall be determined by the
Committee.

(d) The amount of any distribution under subsection (b) or re-characterization
under subsection (a) with respect to a Participant for a Plan Year shall be
reduced by any distribution under Section 5.13 previously distributed to such
Participant for his taxable year in accordance with Section 402(g)(2) of the
Code.

5.7 Coordination of After-tax Savings, Section 401(k) Contributions and Roth
Contributions. The maximum aggregate Section 401(k) Contributions, Roth
Contributions and After-tax Savings of a Participant for any Payroll Period
shall not exceed twenty percent (20%) of the Participant’s Pay. In addition, the
maximum aggregate amount of After-tax Savings, Section 401(k) Contributions and
Roth Contributions in any Plan Year shall not exceed twenty percent (20%) of the
Participant’s Compensation, calculated on an annual basis. If the sum of a
Participant’s After-tax Savings, Section 401(k) Contributions and Roth
Contributions for any Payroll Period exceeds twenty percent (20%) of Pay (or,
with respect to a Plan Year, Compensation), the Participant’s Section 401(k)
Contributions shall first be included towards such maximum until exhausted,
next, Roth Contributions shall be included until exhausted and lastly After-tax
Savings. Any excess amounts in any such period shall be paid to the Participant
as cash compensation for the period in question.

 

A-20



--------------------------------------------------------------------------------

5.8 Payment to Trustees. Section 401(k) Contributions and Roth Contributions
shall be paid to the Trustees by the Company on the earliest date on which such
Section 401(k) Contributions and Roth Contributions can reasonably be segregated
from the Company’s general assets. A statement showing the amount representing
the Section 401(k) Contributions and Roth Contributions of each Participant
shall accompany each such payment.

5.9 Distribution of Section 401(k) Contributions and Roth Contributions.

(a) Restrictions on Distributions. Notwithstanding any provision of this Plan to
the contrary, a Participant’s Section 401(k) Contributions and Roth
Contributions (and, except as provided in Section 10.7(a) for Hardship
distributions, earnings attributable thereto) shall not be distributable other
than upon:

(1) The Participant’s severance from employment (within the meaning of
Section 401(k)(2)(B) of the Code), death or Permanent Disability;

(2) The Participant’s attainment of age 59- 1/2, or termination of participation
in the Plan after attaining age 59- 1/2;

(3) The Participant’s Hardship;

(4) The termination of the Plan by the Company without establishment or
maintenance of another defined contribution plan (other than an employee stock
ownership plan as defined in Section 4975(e)(7) of the Code);

(5) The correction of a failed Actual Deferral Percentage Test described in
Section 5.6, determined in accordance with Section 5.7 of the Plan; or

(6) The correction of a Participant’s contributions which are in excess of the
Code Section 402(g) limit (along with the required amount of income) in
accordance with Section 5.13.

Notwithstanding the foregoing, any distribution made pursuant to subsections
(a)(4) of this Section must meet the requirements of Section 401(k)(10) of the
Code.

(b) In-Service Withdrawal of Section 401(k) Contributions and Roth
Contributions. Any Participant or Former Participant who meets the requirements
of subsection (a)(2) or (3) of this Section may withdraw his Section 401(k)
Contributions and Roth Contributions during the Participant’s continued
employment, as provided in Section 10.5 or Section 10.7, as applicable.

5.10 Effect of Termination of Plan or Discontinuance of Section 401(k)
Contributions, Roth Contributions and After-tax Savings. In the event (a) the
Plan is terminated or partially terminated with respect to a Participating
Company or particular group or class of Participants, or (b) the Company or any
Participating Company discontinues the making of Section 401(k) Contributions,
Roth Contributions and After-tax Savings, the elections made by any affected
Participant under the provisions of this Article V and Article IV shall be
immediately null and void and of no further effect, and no additional amounts
shall be contributed to the Trust Fund by the Company or the Participating
Company.

 

A-21



--------------------------------------------------------------------------------

5.11 Catch-up Contributions. All Participants who are eligible to make
Section 401(k) Contributions and Roth Contributions under the Plan and who have
attained age 50 before the close of the Plan Year shall be eligible to make
catch-up contributions in accordance with, and subject to the limitations of,
Section 414(v) of the Code. Each eligible Participant who elects to make
catch-up contributions shall make a separate catch-up contribution election with
respect to Section 401(k) Contributions and/or Roth Contributions. Such catch-up
contributions shall not be taken into account for purposes of the provisions of
the Plan implementing the required limitations of sections 402(g) and 415 of the
Code. The Plan shall not be treated as failing to satisfy the provisions of the
Plan implementing the requirements of section 401(k)(3), 401(k)(11), 401(k)(12),
410(b), or 416 of the Code, as applicable, by reason of the making of such
catch-up contributions.

5.12 Contribution Limitation. In no event shall the aggregate Section 401(k)
Contributions and Roth Contributions of a Participant (excluding catch-up
contributions described in Section 5.12) for any calendar year, together with
any such contributions the Participant made under another employer’s plan,
exceed the limit described in Section 402(g) of the Code. If a Participant makes
excess deferrals to the Plan and another employer’s plan, the Participant shall
notify the Plan Administrator of the excess deferrals under the Plan (including
the extent to which the excess deferrals are attributable to Roth Contributions)
not later than the April 15 following the close of the calendar year in which
such excess deferrals were made to the Plan. If a Participant makes excess
deferrals under the Plan and any other plan of the Company or an Affiliated
Company, the Participant is deemed to have notified the Plan Administrator of
such excess deferrals (including the extent to which the excess amount is
attributable to Roth Contributions). Not later than April 15 following the close
of the calendar year in which the excess deferrals were made to the Plan (or
such later date as permitted by law), the Plan shall distribute the excess
deferrals (and the required amount of earnings). Notwithstanding the foregoing,
if a Participant has excess deferrals under the Plan for a calendar year, the
Participant shall receive a corrective distribution during such calendar year
(or such later period permitted by law) provided that the requirements described
in Treas. Reg. Section 1.402(g)-1(e)(3) are satisfied.

 

A-22



--------------------------------------------------------------------------------

ARTICLE VI.

ALLOCATION OF CONTRIBUTIONS

AND NET INCOME AMONG PARTICIPANTS

6.1 Maintenance of Separate Accounts. The Plan Administrator shall maintain the
following accounts in the name of each person participating in the Plan:

(a) After-tax Savings Account (consisting of Participants’ After-tax Savings
pursuant to Article IV and any earnings or losses thereon);

(b) Section 401(k) Contribution Account (consisting of Section 401(k)
Contributions pursuant to Article V and any earnings or losses thereon);

(c) Roth Contribution Account (consisting of Roth Contributions pursuant to
Article V and any earnings or losses thereon); and

(d) Company Contribution Account (consisting of Company contributions under
Section 3.1(b) and (c), forfeitures and any earnings or losses thereon).

All of such separate accounts and the separate Fund Subaccounts, as established
pursuant to Section 14.5(a), shall in the aggregate constitute the Participant’s
Account.

6.2 Allocation to After-tax Savings Accounts. The After-tax Savings deposited by
a Participant pursuant to Section 4.2 shall be credited, as made, to the
Participant’s After-tax Savings Account.

6.3 Allocation of 401(k) Contribution. Section 401(k) Contributions made by the
Company on behalf of a Participant pursuant to Section V shall be credited, as
made, to the Participant’s Section 401(k) Contribution Account.

6.4 Allocation of Roth Contribution. Roth Contributions made by the Participant
pursuant to Section V shall be credited, as made, to the Participant’s Roth
Contribution Account.

6.5 Allocation of Company Contribution. Subject to Section 6.7, Company
contributions shall be allocated as follows:

(a) Company contributions pursuant to Section 3.1(b) shall be credited as made
pursuant to Section 3.2 to each Participant’s Company Contribution Account if
such Participant is an active employee on the last day of the quarter or such
earlier date as determined by the Committee or Plan Administrator; and

(b) Company contributions pursuant to Section 3.1(c) shall be allocated and
applied in the following order:

(1) To the restoration of forfeitures of Terminated Participants re-admitted to
the Plan in accordance with Section 9.5(b) and unclaimed benefits previously
reallocated in accordance with Section 6.10, to the extent that current
forfeitures are insufficient to provide for such restoration, as provided in
Sections 6.9 and 6.10; and

 

A-23



--------------------------------------------------------------------------------

(2) To the Company Contribution Accounts of all Participants who are Employees
of the Company on the day that the Board approves the Company Contribution made
pursuant to Section 3.1(c), and all Participants who become Retired, Disabled or
Deceased Participants during the Plan Year, based on the ratio that each such
Participant’s Combined Basic Savings for such Plan Year bears to the total
Combined Basic Savings of all such Participants for such Plan Year. The Company
Contributions allocated to each Participant’s Account shall be further allocated
among such Participant’s Fund Subaccounts in accordance with the provisions of
Article XIV.

6.6 Limitation on After-tax Savings and Company Contributions. Notwithstanding
any provisions of the Plan to the contrary, the Participant’s After-tax Savings
and Company contributions (including forfeitures used to reduce contributions
under Section 3.1(b) or (c) for a Plan Year must satisfy the Actual Contribution
Percentage Tests for such Plan Year. The Actual Contribution Percentage Test
shall be satisfied for a Plan Year if one of the following two tests is met for
such Plan Year:

(a) The Actual Contribution Percentage for the eligible Highly Compensated
Employees is not more than the Actual Contribution Percentage for the prior Plan
Year of all other eligible Employees multiplied by 1.25; or

(b) The Actual Contribution Percentage for the Highly Compensated Employees is
not more than the Actual Contribution Percentage for the prior Plan Year of all
other eligible Employees multiplied by 2.0, and the excess of the Actual
Contribution Percentage for the Highly Compensated Employees over all other
eligible Employees for the prior Plan Year is not more than two percentage
points.

6.7 Correction of Failed Actual Contribution Percentage Tests. In order to
achieve the result described in Section 6.6, the following actions may be taken,
as determined by the Committee:

(a) Within two and one-half (2 1/2) months following the end of the Plan Year
(or such longer period permitted by law), the amount of excess aggregate
contributions (along with the required amount of income) for Participants who
are Highly Compensated Employees, as determined by the Committee, shall be
allocated according to the Leveling Method described in subsection (c) and
distributed to the Highly Compensated Employees in question or forfeited in
accordance with Treas. Reg. Section 1.401(m)-2(b)(2).

 

A-24



--------------------------------------------------------------------------------

(b) The Leveling Method refers to the following two step method of determining
the total dollar amount of excess aggregate contributions in accordance with the
procedures established by the Committee and apportioning such excess amount
among the Highly Compensated Employees in question so that the excess aggregate
contributions may be distributed to the appropriate Participants who are Highly
Compensated Employees or, with respect to Company contributions, forfeited:

(1) The actual contribution ratio of the Highly Compensated Employee with the
highest actual contribution ratio shall be reduced to equal that of the Highly
Compensated Employee with the next highest actual contribution ratio and this
process shall be repeated until Section 6.6 is satisfied. If a lesser reduction
would enable the Plan to satisfy Section 6.6, then the lesser reduction will
apply.

(2) The total amount determined under paragraph (1) shall be apportioned among
the Highly Compensated Employees such that the allocations of the Highly
Compensated Employee with the highest dollar amount of allocations described in
Section 6.2 (or Section 6.5) for the Plan Year in question shall be reduced by
the amount required to cause the Highly Compensated Employee’s allocations to
equal the dollar amount of the Highly Compensated Employee with the next highest
dollar amount of such allocations and this process shall be repeated to the
extent required so that the total reductions equal the total amount determined
under paragraph (1). If a lesser reduction, when added to the dollar amount
already reduced, would equal the total dollar amount determined under paragraph
(1), the lesser reduction shall apply. The extent to which the reduction is made
from After-tax Savings Accounts and distributed to the applicable Highly
Compensated Employees or from Company Contribution Accounts and forfeited shall
be determined by the Committee.

6.8 Allocation of Net Income. As of each Valuation Date, each Fund shall be
charged or credited with the net earnings, gains, losses, Investment Expenses
and the Pro Rata Share of Administrative Expenses as well as any appreciation or
depreciation in the market value using publicly issued fair market values when
available or appropriate. To the extent that a Participant’s Subaccounts are
invested in Funds that are accounted for as pooled assets or investments, the
allocation of earnings, gains and losses of each Participant’s accounts shall be
based upon the total amount of funds so invested, in a manner proportionate to
the Participant’s share of such pooled investment. To the extent that a
Participant’s Subaccounts are invested in Funds that are accounted for as
segregated assets, the allocation of earnings, gains and losses from such assets
shall be made on a separate and distinct basis.

6.9 Use of Forfeitures. Forfeitures, as described in Section 9.5(a), shall be
applied in the following order: (a) first to restore forfeitures of Terminated
Participants readmitted to the Plan in accordance with Section 9.5(b) and
unclaimed benefits previously reallocated in accordance with Section 6.10,
(b) second to pay Plan expenses, and (c) third, to reduce the Company
Contributions.

6.10 Use of Unclaimed Benefits.

(a) Method of Allocation. Unclaimed benefits, as described in Section 19.10,
shall be reallocated in the same manner as forfeitures as provided in
Section 6.9.

(b) Reduction in Forfeitures. If the Plan Administrator pays any unclaimed
benefits, which had previously been reallocated hereunder, the amount of such
benefits shall reduce the amount of forfeitures otherwise reallocated pursuant
to Section 6.9. In the event that forfeitures for the Plan Year in question are
not sufficient to pay any unclaimed benefits, the Company contribution for such
Plan Year shall first be applied for such payment.

 

A-25



--------------------------------------------------------------------------------

6.11 Allocation Limitations.

(a) Maximum Additions. Notwithstanding anything to the contrary contained in the
Plan, the sum of: (1) the total Additions made to the Account of a Participant
under this Plan for any Plan Year; and (2) the “annual additions” (as defined in
Section 415 of the Code) made to the account of a Participant under any other
qualified defined contribution plan maintained by the Company or any Affiliated
Company, shall not exceed the Maximum Permissible Amount.

(b) Correction of Excess. If the Maximum Permissible Amount is exceeded in any
Plan Year, corrections shall be made in conformance with the Employee Plans
Compliance Resolution System (or any successor thereto).

(c) Further Limitations on Additions. Notwithstanding the foregoing provisions
of this Section 6.11, the otherwise permissible annual Additions for any
Participant under this Plan shall be further reduced to the extent necessary, as
determined by the Committee to prevent disqualification of the Plan under
Section 415 of the Code, which imposes additional limitations on the benefits
payable to Participants who also may be participating in another tax-qualified
pension, profit sharing, savings or stock bonus plan of the Company or any
Affiliated Company. The Committee shall advise affected Participants of any
additional limitation of their annual Additions required by the preceding
sentence. The Plan Year shall be the “limitation year” of the Plan for purposes
of the limitation on contributions and benefits under Section 415 of the Code,
or any successor provision thereto.

6.12 Transfers From Other Qualified Plans.

(a) Manner of Rollover or Direct Transfer. An Employee (including an Employee
who is not a Participant) may rollover or transfer to this Plan amounts received
from a retirement plan which are eligible to be rolled over or transferred to
this Plan pursuant to the provisions of Section 402 of the Code, including a
direct transfer of an eligible rollover distribution pursuant to the provisions
of Sections 401(a) and 403(a) of the Code, an annuity that meets the
requirements of Section 403(b) of the Code, or from an eligible plan under
Section 457(b) of the Code. Such rollover or transfer must comply with the
requirement of Section 402 of the Code.

(b) Governing Provisions. The assets so rolled over or transferred shall be
solely in cash. The Committee shall develop such procedures, and may require
such information from the Employee desiring to make such a rollover or transfer,
as it deems necessary to determine that the proposed rollover or transfer will
meet the requirements of this Section and will not jeopardize the tax qualified
status of the Plan. All amounts rolled over or transferred pursuant to this
Section shall be deposited in the Trust Fund and shall be credited to a rollover
account except that an Employee’s designated Roth account within the meaning of
Section 402A of the Code shall be subject to the separate accounting rules which
apply to Roth Contributions. The rollover account and the designated Roth
account shall be one hundred percent (100%) vested in the Participant, shall
share in income allocations in accordance with Section 6.8 (but shall not share
in Company contributions) and shall be invested in accordance with the
provisions of Article XIV.

 

A-26



--------------------------------------------------------------------------------

ARTICLE VII.

VESTING

7.1 Vesting of After-tax Savings Account. The interest of each Participant in
his After-tax Savings Account shall vest to the extent of one hundred percent
(100%) as soon as such After-tax Savings are withheld from his Pay pursuant to
Article IV and as soon as the earnings on such After-tax Savings are credited
pursuant to Article VI.

7.2 Vesting of Section 401(k) Contribution Account and Roth Contribution
Account. The interest of each Participant in his Section 401(k) Contribution
Account and Roth Account shall vest to the extent of one hundred percent
(100%) as soon as such Section 401(k) Contributions are made on his behalf by
the Company or such Roth Contributions are made by the Participant pursuant to
Article V and as soon as the earnings thereon are credited pursuant to Article
VI.

7.3 Vesting of Company Contribution Account.

(a) Vesting Schedule. The interest of each Participant in his Company
Contribution Account shall vest as follows:

 

Period of Service

   Vested
Percentage  

Less than 2 years

   0 %

At least 2 years but less than 3 years

   25 %

At least 3 years but less than 4 years

   50 %

At least 4 years but less than 5 years

   75 %

5 years or more

   100 %

(b) Service to be Credited Upon Resumption of Employment. If an Employee
terminates employment and is reemployed by the Company, upon the Employee’s
reemployment, all Service with the Company (including Service before and after
such reemployment) shall be counted for purposes of determining his vested
interest in his Company Contribution Account, if any.

(c) Definition of “Service”. For purposes of determining a Participant’s vested
interest in his Company Contribution Account, “Service” means the period of time
commencing on the Participant’s Hire Date and ending on the Participant’s
Separation Date and, if applicable, the period of time commencing on the
Participant’s Reemployment Date and ending on the Participant’s subsequent
Separation Date. In addition, such Service shall include the period following a
Separation Date described in Section 1.66(a) if a Participant’s or Former
Participant’s Reemployment Date occurs within the 12-consecutive month period
following such Separation Date; provided, however, that if a Participant or
Former Participant is otherwise absent from employment, the period following
such Separation Date shall be counted as Service only if the Participant’s or
Former Participant’s Reemployment Date occurs within the 12-consecutive month
period following the commencement of such other absence from employment.
“Service” shall also include any periods of absence from active employment
followed by a Separation Date, and periods of approved Leaves of Absence granted
in accordance with a nondiscriminatory leave policy; provided, however, that if
the Participant or Former Participant does not resume status as an employee of
the Company at the time agreed upon by the Company and the Participant, the
Participant shall be deemed to be discharged at such time. Service includes
periods of employment described in Section 1.67.

 

A-27



--------------------------------------------------------------------------------

(d) Automatic 100% Vesting. Notwithstanding subsection (a) of this Section, the
Participant’s interest in his Company Contribution Account shall vest to the
extent of one hundred percent (100%) upon the earlier of the following while
employed by the Company or an Affiliate:

(1) Death;

(2) Permanent Disability; or

(3) Attainment of age 59 1/2.

 

A-28



--------------------------------------------------------------------------------

ARTICLE VIII.

TERMINATION AND DISTRIBUTION UPON

RETIREMENT DEATH OR DISABILITY

8.1 Retirement. Retirement age for purposes of any Participant under this Plan
is age 59 1/2. Upon his termination from employment on or after attaining
retirement age, a Participant shall be eligible to receive the balance in his
Account.

8.2 Death. The death of any Participant or Former Participant shall be reported
promptly to the Plan Administrator by the Participating Company. The death of a
Terminated Participant or a Retired Participant shall be reported to the Plan
Administrator by dependents or beneficiaries who are directly concerned. Upon
the Participant’s death, the Participant’s Beneficiary shall be entitled to
payment of the balance of the Participant’s vested Account in the manner
provided by the Plan.

8.3 Disability. The termination of a Participant’s employment with the
Participating Company by reason of Permanent Disability shall be promptly
certified to the Plan Administrator by the Participating Company. Upon such
termination of employment, the Participant shall be eligible to receive the
balance in his Account.

8.4 Valuation of Account Balance. The Account balance of a Retired, Deceased or
Disabled Participant shall be valued as of the Valuation Date immediately
preceding the date distribution is made to such Participant or Beneficiary, as
applicable (and shall include such Participant’s pro rata share of the Company
contribution under Section 3.1(c), as determined under Section 6.5(b), if any,
for the year in which such Participant terminated employment).

8.5 Available Payment Options. Subject to the mandatory cash-out of small
amounts provided in Section 8.10, a Retired, Deceased or Disabled Participant’s
Account balance shall be distributed by the Trustees under such of the following
payment options as the Participant (or, if a Deceased Participant shall have
failed to select a payment option, as his Beneficiary) shall determine:

(a) Lump sum payment;

(b) Deferred payments in installments in any amount from time to time or over a
period of time specified by the Participant, including installment payments in
substantially equal amounts;

(c) Purchase of a term annuity contract from a commercial insurance company with
payments for a term certain in regular installments; or

(d) Purchase of a single-life or Qualified Joint and Survivor Annuity contract
from a commercial insurance company with payments for the life of the
Participant or the life of the Participant and his or her Surviving Spouse.
Election of a single life annuity by a married Participant and revocation of
Qualified Joint and Survivor Annuity are subject to the Spousal Consent Rules of
Section 8.6.

 

A-29



--------------------------------------------------------------------------------

8.6 Spousal Consent Rules.

(a) Revocation of an Annuity. A married Participant who has selected a term
annuity pursuant to Section 8.5(c) or a single life annuity or Qualified Joint
and Survivor Annuity (hereinafter “QJSA”), pursuant to Section 8.5(d), may
revoke such election and elect instead to receive his or her benefits as
follows:

(1) If the Participant elected a term certain annuity form of payment and the
commercial annuity contract has not yet been purchased by the Plan, the
Participant (or the Surviving Spouse, if the Participant has died) may elect to
receive any other form of benefit available for the Plan;

(2) If the Participant elected a life annuity or a Qualified Joint and Survivor
Annuity form of payment and the commercial annuity contract has not yet been
purchased by the Plan, the Participant (or his Surviving Spouse, if the
Participant has died) may elect to receive any other form of benefit available
from the Plan, provided that the Participant and his Spouse (or the Surviving
Spouse, if the Participant has died) consent in writing to the distribution
revocation of such election in accordance with Section 8.6(b ).

(b) Waiver of Life Annuity or Qualified Joint and Survivor Annuity. A
Participant who is married on the Annuity Starting Date may elect a single life
annuity pursuant to Section 8.5(d) only if the Participant’s Spouse provides a
waiver of a Qualified Joint and Survivor Annuity. A married Participant who has
selected a QJSA, pursuant to Section 8.5(d), may if permitted under
Section 8.6(a) elect to revoke such election and waive the QJSA payment option.
Such waivers must be made within the one hundred eighty (180) day period ending
on the Participant’s Annuity Starting Date with respect to such benefit. Subject
to Section 8.6(a), a Participant may subsequently revoke the election to waive
the QJSA and elect again to waive the QJSA at any time and any number of times
prior to such Annuity Starting Date. All such elections and revocations shall be
in writing. Any election to waive the QJSA must:

(1) Specify the alternate payment option elected;

(2) Be accompanied by the designation of a specific non-spouse Beneficiary
(including any class of beneficiaries or any contingent beneficiaries) who will
receive the benefit upon the Participant’s death, if applicable; and

(3) Be accompanied by Spousal Consent.

If the Participant elects to waive the QJSA in accordance with the provisions of
this Section 8.6, then he may elect distribution in the form of a “qualified
optional survivor annuity” at any time prior to the Annuity Starting Date. A
“qualified optional survivor annuity” is an annuity for the life of the
Participant with an annuity for the Surviving Spouse equal to 75% of the amount
payable during the joint lives of the Participant and the Spouse, which may be
purchased from a commercial insurance company.

Notwithstanding the above, no consent under this subsection (b) shall be valid
unless, within thirty (30) days and no more than one hundred eighty (180) days
before the Annuity Starting Date, the Plan Administrator has provided the
Participant with the written explanation described in subsection (c) of this
Section. A Participant may elect to receive distribution prior to the expiration
of such thirty (30) day period if distribution commences more than seven
(7) days after the written explanation described in the previous sentence was
provided.

 

A-30



--------------------------------------------------------------------------------

A Participant who is not married on the Annuity Starting Date may, subject to
Section 8.6(a), revoke an election to receive a single life annuity. The
election must comply with this Section and Section 8.6(c) as if it were an
election to waive the Qualified Joint and Survivor Annuity by a married
participant, but without the Spousal Consent requirement.

(c) Written Explanation. The written explanation shall be designed to meet the
requirements of Treas. Reg. Section 1.417(a)(3)-1, and shall contain the
following:

(1) The terms and conditions of the QJSA;

(2) The Participant’s right to make, and the effect of, an election to waive the
QJSA payment option and, effective January 1, 2008, the qualified optional
survivor annuity;

(3) The rights of the Participant’s Spouse;

(4) The right to make, and the effect of, a revocation of a previous election to
waive the QJSA; and

(5) A general description of the eligibility conditions and other material
features of the Plan’s other forms of benefit and their financial effects.

(d) Result of Effective Waiver. In the event of an effective waiver of the QJSA
payment option, in accordance with the terms of subsection (b) of this Section,
the amount payable to the married Retired or Disabled Participant (or to the
Beneficiary of a Deceased Participant) shall be distributed by the Trustees or
their delegate under such of the alternate payment options set forth in
Section 8.5 as the Participant or his legal representative may select.

(e) Spousal Consent. A Spousal Consent shall specify the non-spouse Beneficiary.
Once made, a consent shall be irrevocable unless the Participant changes his
Beneficiary designation or revokes his election to waive the Qualified Joint and
Survivor Annuity; upon such event, the consent shall be deemed to be revoked.
Notwithstanding the foregoing, Spousal Consent is not required if the
Participant establishes to the satisfaction of the Plan Administrator that such
written consent cannot be obtained because there is no Spouse or that the Spouse
cannot be located. In addition, no Spousal Consent is necessary if the
Participant has been legally separated or abandoned within the meaning of local
law and the Participant provides the Plan Administrator with a court order to
that effect, so long as such court order does not conflict with a Qualified
Domestic Relations Order. If the Spouse is legally incompetent to consent, the
Spouse’s legal guardian may consent on his behalf, even if the legal guardian is
a Participant.

8.7 Distributions Upon Married Participant’s Death. If a Participant is married
on the date of his death, the full amount of the Participant’s Account balance
shall be payable on the death of the Participant to the Participant’s Surviving
Spouse, unless the Participant’s Surviving Spouse has given Spousal Consent to
the designation of a specific non-spouse Beneficiary (including any class of
beneficiaries or any contingent beneficiaries) who will receive the Account
balance upon the Participant’s death.

 

A-31



--------------------------------------------------------------------------------

8.8 Distribution Requirements.

(a) General Distribution Requirements. Notwithstanding any provision to the
contrary, all Plan distributions to Participants and Beneficiaries shall comply
with the requirements of Section 401(a)(9) of the Code and the regulations
thereunder as set forth in Appendix A.

(b) Commencement of Distribution. Distribution of a Participant’s Account
balance shall be made or commence no later than 60 days after the close of the
Plan Year in which occurs the latest of:

(1) The date on which the Participant attains age 59 1/2;

(2) The tenth anniversary of the year in which the Participant commenced
participation in the Plan; or

(3) The date on which the Participant terminates employment with the Company.

Notwithstanding the preceding sentence no payment will be made under the Plan
until the Participant files a written claim for such payment unless otherwise
required by the Plan.

8.9 Form of Payment. Until December 31, 2008, distribution may be in cash or
employer securities, except that any distribution of employer securities shall
be limited to the amount of such securities credited to the Participant’s
Account under the Host Hotels & Resorts, Inc. Stock Fund, if any. Effective for
all distributions on or after January 1, 2008, all distributions shall be made
in cash.

8.10 Mandatory Cash-Out of Small Accounts. Notwithstanding any other provision
of this Article VIII, if the aggregate vested value of the Participant’s Account
and any rollover account established pursuant to Section 6.12 of the Plan does
not (and did not, at the time of commencement of the distribution) exceed One
Thousand Dollars ($1,000), the Plan Administrator shall direct the Trustee to
distribute as soon as practicable the full amount thereof to the Participant,
his legal representative or Beneficiary

8.11 Account Balance. For purposes of this Article VIII, Account balance shall
include any rollover account balance.

8.12 Special Rule for Rollovers Out of the Plan. Notwithstanding any provision
of the Plan to the contrary that would otherwise limit the election of a
Distributee under this Article VIII, a Distributee may elect, at the time and in
the manner prescribed by the Plan Administrator, to have any portion of an
Eligible Rollover Distribution paid directly to an Eligible Retirement Plan
specified by the Distributee in a direct rollover. Any portion of an Eligible
Rollover Distribution that is not paid directly to an Eligible Retirement Plan
shall be subject to applicable income tax withholding. For purposes of this
Section 8.12, a “direct rollover” is a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee.

 

A-32



--------------------------------------------------------------------------------

ARTICLE IX.

TERMINATION AND DISTRIBUTION UPON

TERMINATION OF EMPLOYMENT OTHER THAN

FOR RETIREMENT DEATH OR DISABILITY

9.1 Terminated Participant. Upon a Participant’s or Former Participant’s
termination of employment with the Company for any reason other than retirement,
death or Permanent Disability, the Company shall promptly notify the Plan
Administrator in writing of such fact and such Participant shall become (a) a
Terminated Participant if such Participant has not attained retirement age (as
provided in Section 8.1), or (b) a Retired Participant if such Participant has
attained retirement age (as provided in Section 8.1). In the event a Terminated
Participant attains retirement age following his termination of employment, then
the provisions of Article VIII shall thereafter apply to such Participant.

9.2 Distribution of After-tax Savings, Section 401(k) Contributions and Roth
Contributions. The balance of a Terminated Participant’s After-tax Savings
Account, Section 401(k) Contribution Account and Roth Contribution Account (as
determined in accordance with Articles IV and V) shall be valued as of the
Valuation Date coinciding with or immediately preceding the date distribution is
made to the Participant, and shall be subject to distribution in the same manner
as provided in Sections 8.5 and 8.10 (and in the same form as provided in
Section 8.9) without discrimination in favor of or against any class.

9.3 Distribution of Vested Company Contribution Account. The vested interest of
the Terminated Participant in the Terminated Participant’s Company Contribution
Account (as determined in accordance with Article VII) shall be valued as of the
Valuation Date coinciding with or immediately preceding the date distribution is
made to the Participant, and shall be subject to distribution in the same manner
as provided in Section 8.5 and 8.10 (and in the same form as provided in
Section 8.9) without discrimination in favor of or against any class. If the
vested interest of the Terminated Participant in his Company Contribution
Account on the Separation Date is zero percent (0%), then the Terminated
Participant’s Company Contribution Account shall be deemed distributed on the
first date of distribution of the vested portion of his Account. A Terminated
Participant may elect to defer distribution of his vested interest until the
earliest of the date such Terminated Participant attains age 62, dies, or
suffers a Permanent Disability; provided, however, that the Terminated
Participant may elect to commence distribution in any of the forms of payment
available under Section 8.5 as of any earlier date after the date on which he
becomes a Terminated Participant. There will be no pro rata credit of the
Company Contribution for the partial Plan Year in valuing a Terminated
Participant’s Company Contribution Account.

9.4 Mandatory Cash-Out of Small Accounts. Notwithstanding any other provision of
this Article IX, if the aggregate value of the Terminated Participant’s vested
Account and any rollover account established pursuant to Section 6.12 of the
Plan does not (and did not, at the time of any prior distribution or withdrawal)
exceed One Thousand Dollars ($1,000), the Plan Administrator shall direct the
Trustee to distribute as soon as practicable the full amount thereof to the
Terminated Participant, his legal representative or Beneficiary.

 

A-33



--------------------------------------------------------------------------------

9.5 Unvested Company Contributions.

(a) Forfeiture. Any portion of a Terminated Participant’s Company Contribution
Account, which has not vested at the time the Participant’s employment is
terminated will be forfeited upon the earlier of the Participant’s receipt of
his distribution (including a deemed distribution) or his completion of a five
(5) consecutive one-year Period of Severance.

(b) Restoration of Forfeiture. Subject to the requirements of subsection (c) of
this Section, a Terminated Participant (described in subsection (a) of this
Section) who resumes status as an Employee of the Company before incurring five
(5) consecutive one-year Periods of Severance and who is readmitted to the Plan
in accordance with Section 2.2 shall have his forfeited amounts restored and
added to his new Company Contribution Account (where it will vest in accordance
with Article VII).

(c) Distribution Prior to Reemployment. A Terminated Participant described in
subsection (b) of this Section who previously received a distribution will have
his forfeitures restored only if he repays, at any time prior to the end of five
(5) consecutive one-year Periods of Severance commencing on the date such
distribution is made:

(1) The entire amount of distribution, if any, previously received from the
Terminated Participant’s After-tax Savings Account under Section 9.2;

(2) The entire amount of distribution, if any, previously received from the
Terminated Participant’s Section 401(k) Contribution Account and Roth
Contribution Account under Section 9.2; and

(3) The entire amount of distribution, if any, previously received from the
Terminated Participant’s Vested Company Contribution Account under Section 9.3.

Any repayment made by a Participant pursuant to this subsection (c) shall be
made by means of a single lump sum cash payment.

9.6 Account Balance. For purposes of this Article IX, Account balance shall
include any rollover account balance.

9.7 Special Rule for Rollovers Out of the Plan. The special rule provided in
Section 8.12 shall apply to distributions under this Article IX.

 

A-34



--------------------------------------------------------------------------------

ARTICLE X.

DISTRIBUTION DURING CONTINUED EMPLOYMENT

10.1 Withdrawal of After-tax Savings.

(a) Withdrawal of Additional After-tax Savings. A Participant or Former
Participant may withdraw his Additional After-tax Savings at any time and
continue to participate in the Plan after such withdrawal.

(b) Withdrawal of Basic After-tax Savings. A Participant or Former Participant
may withdraw his Basic After-tax Savings at any time. However, upon withdrawing
such Basic After-tax Savings, the Participant shall be prohibited from making
Section 401(k) Contributions, Roth Contributions and contributing After-Tax
Savings to the Plan and shall in all respects become a Former Participant,
except as otherwise provided in Section 10.5 and subject to the provisions of
Section 2.4.

(c) Valuation of After-tax Savings Account. The After-tax Savings Account of the
Participant or Former Participant shall be valued as of the Valuation Date
coinciding with or immediately preceding the date distribution is made to the
Participant or Former Participant.

(d) Form of Payment. Withdrawals of After-tax Savings under this Section 10.1
(including the withdrawal of any earnings thereon) shall be distributed in whole
or in part as a single lump sum payment and may be in cash or employer
securities, except that any withdrawal of employer securities shall be limited
to the amount of such securities credited to the Participant’s or Former
Participant’s account under the Host Hotels & Resorts, Inc. Stock Fund, if any,
which shall be eliminated effective December 31, 2008.

(e) Taxation of Withdrawal. After-tax Savings (including earnings) shall be
treated as a “separate contract” from all other contributions for purposes of
determining the tax consequences of withdrawals.

10.2 Withdrawal of Section 401(k) Contribution and Roth Contributions.
Distribution of a Participant’s or Former Participant’s Section 401(k)
Contribution Account and Roth Contribution Account (and the earnings thereon,
except as provided in Section 10.7(a) for Hardship distributions) is subject to
Section 5.10 and the limitations of Section 401(k) of the Code.

10.3 Withdrawal of Vested Company Contribution Account. A Participant or Former
Participant may not withdraw his vested Company contributions (or any earnings
thereon) prior to his Separation Date, except as provided in Section 10.5.

10.4 Readmission of Former Participant to Plan. A Former Participant who
terminates participation in the Plan during continued employment shall be
entitled to readmission thereto as provided in Section 2.4.

10.5 Distributions Upon Attainment of Age 59- 1/2. Upon attainment of age
59- 1/2, a Participant or Former Participant may elect to withdraw all or a
portion of the balance of his After-tax Savings Account, Section 401(k)
Contribution Account, Roth Contributions and vested Company Contribution Account
and continue participation in the Plan in accordance with the rules established
by the Committee.

 

A-35



--------------------------------------------------------------------------------

10.6 Account Balance. For purposes of this Article X, Account balance shall
include any rollover account balance.

10.7 Hardship Withdrawals.

(a) Terms of Hardship Withdrawals. Any Participant who sustains a Hardship may
submit a request to the Plan Administrator for a distribution from the Plan as
may be necessary to meet such Hardship. The Plan Administrator shall have the
power in its sole discretion to approve or disapprove (in whole or in part) any
such request, based on the standards set forth in this Section 10.7. Any
distribution to a Participant pursuant to this Section 10.7 shall not exceed the
amount required to meet the Hardship, and distribution shall be made only if
Participant represents in writing that such amount is not reasonably available
from other resources of the Participant as described in Treas. Reg.
Section 1.401(k)-1(d)(3)(iv)(C). Such distributions shall be limited to the sum
of (1) amounts in the Participant’s Section 401(k) Contribution Account
attributable to amounts transferred from the Prior Plan that had accrued on or
before December 31, 1988 (along with earnings attributable thereto), plus
(2) amounts in the Participant’s Section 401(k) Contribution Account accrued
under the Prior Plan and this Plan after December 31, 1988 (exclusive of any
earnings), plus (3) amounts in the Participant’s Roth Contribution Account
(exclusive of any earnings), plus (4) amounts in the Participant’s Rollover
Account and shall be subject to the rules established by the Committee.

(b) Restrictions. Participants receiving a Hardship distribution under this
Section 10.7 shall be prohibited for six (6) months from the date of a
distribution under this Section 10.7 from electing any Section 401(k)
Contributions or Roth Contributions under Article V or making contributions of
After-tax Savings under Article IV of this Plan. The Participant shall likewise
be prohibited for the same six (6) month period from making elective
contributions and employee contributions under any deferred compensation plan of
the Company, in accordance with written guidelines set forth by the Committee.

(c) Committee Guidelines and Determination. The Committee shall set forth
written guidelines for the Administrator to make its determination under this
Section 10.7 in accordance with the above standards (and the definition of
Hardship) in a uniform and nondiscriminatory manner. The Committee shall make
its determination under this Section 10.7 in accordance with the above standards
(and the definition of Hardship) and in a uniform and nondiscriminatory manner.

10.8 Special Rule for Rollovers Out of the Plan. Unless otherwise provided by a
provision of the Code, the rule provided in Section 8.12 shall apply to
distributions under this Article X.

10.9 Qualified Reservist Distributions. Notwithstanding any provisions of this
Plan to the contrary, a Participant may elect a “qualified reservist
distribution” if the Participant is ordered or called to active duty after
September 11, 2001 and before December 31, 2007 for a period of more than 179
days or for an indefinite period by reason of being a member of a reserve
component (as defined in 37 U.S.C. Section 101). For purposes of this section, a
“qualified reservist distribution” is a distribution of all or a portion of the
Participant’s Section 401(k) Contribution Account that is made during the period
commencing on the date of the order or call and ending at the close of the
active duty period.

 

A-36



--------------------------------------------------------------------------------

ARTICLE XI.

LOANS TO PARTICIPANTS

11.1 General Provisions. The Committee shall direct the Trustees to make a loan
to Participants who are “parties in interest” (as defined in Section 3(14) of
ERISA) (and to beneficiaries of such Participants as designated in written rules
set forth by the Committee) as provided in this Section 11.1. Such loan shall be
in an amount that does not exceed the amount set forth in Section 11.2. Loans
shall be made on written application to the Plan Administrator and on such terms
and conditions as set forth in this Article XI, and in accordance with the rules
and procedures established by the Committee in a written resolution. All such
rules and procedures shall be uniform and nondiscriminatory and shall relate to
such matters as:

(a) Procedures for applying for loans;

(b) The basis on which loans will be approved or denied;

(c) Limitations on the types of loans offered;

(d) The procedure for determining a reasonable rate of interest;

(e) The types of collateral which may secure a loan;

(f) The events constituting default;

(g) Minimum loan amounts;

(h) Frequency of loans; and

(i) Any other appropriate matters consistent with this Article XI.

11.2 Maximum Loan Amount. A loan to a Participant (when added to the outstanding
balance of all other loans made to the Participant under this Plan) shall not be
in an amount that exceeds the Allocable Portion of the total balance in the
Participant’s After-tax Savings Account, Section 401(k) Contribution Account and
Roth Contribution Account (valued as of the Valuation Date coinciding with or
immediately preceding the date of such loan). The Allocable Portion shall be
adjusted accordingly in the event the maximum permissible loan amount under
Section 72(p) of the Code (or any successor provision) is modified.

11.3 Minimum Loan Amount. The minimum loan amount for each loan shall be One
Thousand Dollars ($1,000).

11.4 Repayment Period. The term of a loan made under this Article XI shall be
fixed by the Committee, but in no event shall such term exceed (a) one hundred
twenty (120) months in the case of a loan for the purchase of a principal
residence, or (b) sixty (60) months in the case of a loan for any other purpose.

11.5 Terms and Conditions. Loans made to Participants shall be made in
accordance with the following terms and conditions:

(a) The loans shall be secured by the Participant’s interest in the Plan, plus
by the Participant’s promissory note for the amount of the loan (including
interest) payable to the order of the Trustees. The Plan Administrator may also
require such other collateral which in a normal commercial setting would be
considered adequate for the full protection of the Trust Fund.

 

A-37



--------------------------------------------------------------------------------

(b) The interest rate for the loan shall be the Federal prime rate as of the
last day of the quarter immediately preceding or ending on the date the loan is
made.

(c) Payment of principal and interest shall be made through appropriate payroll
deductions from the Participant’s Pay while the Participant is an Employee. Such
payroll deductions shall continue until the full outstanding balance of any
loans is repaid, regardless of whether the borrower remains a Participant in the
Plan. Payment of principal by an individual who is no longer an Employee shall
be made through such other means (not less frequently than quarterly) as the
Committee deems appropriate.

(d) The loan shall be made to the Participant from his Account and shall be
treated as an investment of assets of such Account. All interest and all losses
attributable to loans shall be charged to the borrowing Participant’s Account,
and all loan payments shall be credited to the Participant’s Account.

(e) The loan shall not be used as a means of distributing benefits before they
otherwise become due.

(f) Any loan made under the Plan shall be subject to such other terms and
conditions as the Committee shall determine are necessary or appropriate,
including the condition that the Participant pay (through payroll withholding)
the reasonable expenses determined by the Committee incurred by the Plan to make
and service the loan.

(g) Loan repayments will be suspended during a period of Qualified Military
Service as defined in Section 414(u) of the Code.

(h) A married Participant must obtain Spousal Consent in a manner consistent
with the requirement of Treas. Reg. Section 1.401(a)-20, Q&A 24, to obtain a
loan.

11.6 Nondiscrimination. In making loans under this Article XI, the Committee
shall not discriminate in favor of or against any Participant or group of
Participant. Accordingly, loans shall be available to all Participants on a
reasonably equivalent basis and shall not be made to Highly-Compensated
Employees of the Company in an amount greater than the amount made available to
other Participants.

11.7 Offset of Account Balance. Notwithstanding anything to the contrary
contained elsewhere in the Plan, in determining the amount of any distribution
made in accordance with Article VIII or Article IX, the amount of any security
interest held by the Plan by reason of any loan made against the Participant’s
Account under this Article XI, including accrued interest, shall be collected by
the Plan Administrator from any amounts standing to the credit of the
Participant in the Plan in satisfaction of the loan before making any payments
to the Participant or to the Participant’s Beneficiary.

 

A-38



--------------------------------------------------------------------------------

11.8 Default. In the event a Participant defaults on the repayment of a loan
(under uniform and nondiscriminatory written standards adopted by the Committee
as to what constitutes default), the Trustees may treat the loan as a
distribution and pay the principal and interest owing under the loan from the
Participant’s After-tax Savings Account in the following order of priority:

(a) Current year After-tax Savings;

(b) Prior years’ After-tax Savings;

(c) Earnings on prior years’ After-tax Savings; and

(d) Earnings on current year After-tax Savings.

In the event the Participant’s After-tax Savings Account is insufficient to
repay the full amount of principal and interest owing, the Plan Administrator,
in its sole discretion, may treat the unpaid balance as a distribution from the
vested portion of the Participant’s Company Contribution Account.

In the event the Participant’s After-tax Savings Account and the vested portion
of the Participant’s Company Contribution Account are insufficient to repay the
full amount of principal and interest owing, a determination shall be made
whether the Participant qualifies for a Hardship withdrawal under the provisions
of Section 10.7, and, if so, a distribution shall be made in accordance
therewith. If the Participant fails to qualify for a Hardship distribution, the
Committee shall take such other collection action as it deems fit, in accordance
with written standards adopted by the Committee; provided, however, that the
Committee shall defer making any distribution from the Participant’s
Section 401(k) Contribution Account and Roth Contribution Account to repay any
unpaid loan balance until such time as the Participant has incurred a Separation
Date or has attained age 59  1/2, or until an event described in
Section 401(k)(10) of the Code has occurred or as defined in Section 1.24.

 

A-39



--------------------------------------------------------------------------------

ARTICLE XII.

BENEFICIARIES

12.1 Designation of Beneficiary. Each Participant or Alternate Payee may
designate, on the forms provided by the Plan Administrator, one or more
Beneficiaries and contingent Beneficiaries to receive the Plan benefits in the
event of the Participant’s or Alternate Payee’s death. Notwithstanding the
preceding sentence, if the Participant is married at the time of his death and
has not elected a Qualified Joint and Survivor Annuity, his Account balance
shall be payable in full to his Surviving Spouse, unless he has designated a
different beneficiary with the consent of his Spouse, if any, in accordance with
Sections 1.68 and 8.6(e).

12.2 Manner of Designation. Such designation may be delivered, on forms provided
by the Plan Administrator, at the time such Participant commences participation
in the Plan, or thereafter. A beneficiary designation completed by an Alternate
Payee may be delivered at the time the Administrator notifies the Alternate
Payee that he is entitled to Plan benefits under a Qualified Domestic Relations
Order, or thereafter. A Participant or Alternate Payee may designate different
Beneficiaries at any time by delivering a new written designation to the Plan
Administrator. Any such designation shall become effective only upon its receipt
by the Plan Administrator. The last effective designation received by the Plan
Administrator shall supersede all prior designations. A designation of a
Beneficiary shall be effective only if the designated Beneficiary survives the
Participant or Alternate Payee. All designations must be signed by either the
Participant or Alternate Payee, as appropriate.

12.3 Absence of Valid Designation of Beneficiary. Except as provided in section
8.7, if a Participant or Alternate Payee fails to designate a Beneficiary, if no
designated Beneficiary survives the Participant or Alternate Payee, or if such
designation is for any reason illegal or ineffective, distribution of benefits
otherwise payable under this Plan shall be made to the Participant’s or
Alternate Payee’s estate.

12.4 Beneficiary Bound by Plan Provisions. Whenever the rights of a Participant
or Alternate Payee are stated or limited in the Plan, the Participant’s or
Alternate Payee’s Beneficiaries shall be bound thereby.

 

A-40



--------------------------------------------------------------------------------

ARTICLE XIII.

QUALIFIED DOMESTIC RELATIONS ORDERS

13.1 Governing Provisions. Notwithstanding any other provisions of this Plan, a
Participant’s Account may be assigned in whole or in part pursuant to the
provisions of a Qualified Domestic Relations Order (hereinafter “QDRO”). In such
case, the following rules shall apply:

(a) A separate account shall be established for any Alternate Payee who has been
awarded Plan assets, unless a QDRO obligates the Plan to distribute, as soon as
administratively practicable, all or part of a Participant’s Account to the
Alternate Payee. In such cases, a pro rata portion of the amount payable to the
Alternate Payee shall be withdrawn from each Fund in which the Participant,
pursuant to Section 14.1, has invested. This pro rata withdrawal from each Fund
shall be calculated according to the percentage of the Participant’s total
Account, which the Participant has placed in each Fund. Thus, for example, if a
Participant with an Account of $200,000 has invested fifty percent (50%) in the
Balanced Fund and fifty percent (50%) in the Bond Fund, and a QDRO awards
$100,000 to an Alternate Payee, fifty percent (50%) of the Alternate Payee’s
award shall be deducted from the Bond Fund and fifty percent (50%) from the
Balanced Fund.

(b) All such payments pursuant to a QDRO shall be subject to reasonable rules
and regulations promulgated by the Committee respecting the time of payment
pursuant to such order and the valuation of the Participant’s Account from which
payment is made, provided that all such payments are made in accordance with
such order and Section 414(p) of the Code.

(c) The balance of a Participant’s Account subject to any QDRO shall be reduced
by the amount of any payment made pursuant to such order.

An Alternate Payee for whom a separate Account is established pursuant to this
Article XIII shall be entitled to file an election with regard to investment of
that Account in the manner specified by Article XIV and subject to the terms of
the QDRO. All such elections shall be subject to the same terms and conditions
as Article XIV imposes upon Participant elections, including the default
election rule of Section 14.2(e), and all such elections shall be carried out by
the Administrator in accordance with Article XIV.

Upon the death of an Alternate Payee, the Alternate Payee’s Beneficiaries shall
be entitled to payment of benefits in an amount and in the manner provided by
the Plan.

 

A-41



--------------------------------------------------------------------------------

ARTICLE XIV.

PARTICIPANT’S DIRECTED INVESTMENTS

14.1 Election by Participants. Subject to the terms and conditions of this
Article XIV, each Participant shall have the right to direct that his
(a) Account balance, (b) share of future allocations of Company contributions,
(c) share of future forfeitures, and (d) future After-tax Savings,
Section 401(k) Contributions and Roth Contributions, be invested, in specified
multiples of one percent (1%), in any of the Funds maintained under the Plan,
provided the Participant elects to do so. The Plan Administrator shall carry out
the election in accordance with the provisions of this Article XIV. For the
purposes of making elections under this Article XIV, the term “Participant”
shall include a Beneficiary and an Alternate Payee for whom a separate account
has been established in accordance with Article XIII.

14.2 Election Rules.

(a) Election to be in Writing. A Participant’s election to direct investments
shall be in writing, on a form furnished by the Plan Administrator, or shall be
made under such other procedures as specified by the Plan Administrator. The
election shall state the percentage to be transferred to or from a Fund.

(b) Effective Date of Election. An election shall become effective upon the next
subsequent Transfer Date (as described in Section 14.3) occurring within a
reasonable time (as determined under procedures specified by the Plan
Administrator) after the receipt of the Participant’s valid election by the Plan
Administrator, unless such election is revoked before such Transfer Date.

(c) Revocation of Election. A Participant may revoke an election, in whole or in
part, any time prior to the Transfer Date. Thereafter, a revocation shall become
effective as of the next ensuing Transfer Date occurring within a reasonable
time (as determined under procedures specified by the Plan Administrator) after
the Plan Administrator’s receipt of such revocation.

(d) Change in Election. Each Participant may elect to change the Funds (and/or
the percentage to be allocated thereto) in which his (1) Account balance,
(2) share of future allocations of Company contributions, (3) share of future
forfeitures, and (4) future After-tax Savings, Section 401(k) Contributions and
Roth Contributions, are to be invested. Upon the receipt by the Plan
Administrator of a Participant’s request for a change in writing or in some
other form authorized by the Plan Administrator, the election shall be effective
as provided in paragraph (b) of this Section.

(e) Default Election. In the event that a Participant does not make an initial
election to direct investments, his (1) Account balance, (2) share of future
allocations of Company contributions (3) share of future forfeitures, and
(4) future After-tax Savings, Section 401(k) Contributions and Roth
Contributions, shall be invested in the Fund(s) determined in the sole
discretion of the Committee until an election is made pursuant to this Article.

14.3 Transfer Date. The Committee on behalf of the Named Fiduciary shall
establish one or more Transfer Dates in each Plan Year; provided, however, that
such Transfer Dates shall occur no less frequently than quarter-annually.

 

A-42



--------------------------------------------------------------------------------

14.4 Confirmation. The Plan Administrator shall provide written confirmation to
a Participant within a reasonable time after an election or change of election
is made by such Participant.

14.5 Subdivision of Accounts.

(a) Establishment of Subaccounts. The Account of a Participant who has made an
election pursuant to this Article shall be subdivided as of the Transfer Date
into a Subaccount corresponding to each of the Funds maintained under the Plan
into which the Participant has made an election to have his Account invested.
Such Participant’s Fund Subaccounts shall each have a balance as of the Transfer
Date giving effect to the percentages indicated by the Participant’s election.
If a Participant has not made an election as to any Fund, such Participant’s
Account shall be placed into the Fund(s) determined under Section 14.2(e) and
the Participant’s Fund Subaccount(s) shall have an aggregate value equal to the
Participant’s entire Account balance.

(b) Allocation of After-tax Savings, Section 401(k) Contributions, Roth
Contributions, Company Contributions and Forfeitures Among Subaccounts. The
following amounts shall be further allocated among such Participant’s Fund
Subaccounts in the appropriate percentages in accordance with the Participant’s
election: (1) that portion of any Company contribution which is allocated
pursuant to Section 6.5 to the Company Contribution Account of a Participant;
(2) the Participant’s After-tax Savings; (3) the Participant’s Roth
Contributions; (4) the Participant’s Section 401(k) Contributions; and
(5) forfeitures allocated under Section 6.9 to the Company Contribution Account
of a Participant.

14.6 Investment Funds.

(a) Committee’s Responsibility for Funds. The Committee shall be responsible for
designating Funds in the Trust Fund into which Participants may elect to invest
their Accounts as provided in this Article. The Plan Administrator shall provide
sufficient information to Participants concerning the Funds to permit them to
make informed investment decisions, or, if appropriate, provide Participants
with directions as to how such information may be obtained.

(b) Investment Policy of Funds. The Committee shall determine the Funds to be
made available under the Plan; provided however, that in addition to the Host
Hotels & Resorts, Inc. Stock Fund which shall be closed to new investment
elections under the Plan effective January 1, 2008 and shall be eliminated as a
Fund under the Plan effective December 31, 2008, three (3) or more Funds shall
be maintained which (1) shall not invest in Qualifying Employer Securities or
Qualifying Employer Real Property; (2) shall be designed to enable Participants,
by choosing among them, to minimize the risk of large losses in their Accounts;
(3) shall be designed to enable Participants, by combining them, to achieve
general risk and return characteristics in their Accounts as desired by
Participants; (4) shall be designed to limit a Participant’s investment in
Company stock or Qualifying Employer Securities to no more than twenty percent
(20%) of the Participant’s Account; and (5) shall be designed to permit
Participants to generally minimize the risk to their Accounts at any level of
expected return.

 

A-43



--------------------------------------------------------------------------------

The Named Fiduciary, acting by and through the Committee, shall establish an
investment policy and method consistent with the objectives of the Plan and the
requirements of Title I of ERISA. Such objectives shall include, those set forth
in Article XIV with respect to the Funds. The Committee acting on behalf of the
Named Fiduciary shall at least annually review such investment policy and
method. In establishing and reviewing such investment policy and method, the
Named Fiduciary shall endeavor to determine the Plan’s short-term and long-term
objectives and financial needs, taking into account the need for liquidity to
pay benefits and the need for investment growth. All actions of the Committee
acting on behalf of the Named Fiduciary taken pursuant to this subsection
(b) and the reasons therefore shall be recorded and shall be communicated to the
Trustees and to the Board of Directors.

(c) Funds. The Committee shall make available to the Participants the Funds
described in the Investment Policy or such other Funds as the Committee shall
determine from time to time.

14.7 Allocation of Income of Funds. The net income of each Fund shall be
allocated among the Fund Subaccounts as provided in Section 6.8.

14.8 Investment Authority of Former Employees. Any Participant who ceases to be
an Employee shall continue to have the authority to direct the investment of his
Account in accordance with the provisions of this Article.

14.9 Investment for the Benefit of Incompetents. If the Plan Administrator
receives notice that any person entitled to direct investments hereunder has
been determined to be legally incompetent, his Account shall be placed in a
Fund(s) determined under Section 14.2(e) until such time as the person’s legal
representative files an election in the manner specified in this Article.

14.10 Rules of Committee. The Committee may establish such rules as it deems
necessary to carry out the provisions of this Article and to comply with the
requirements of ERISA.

 

A-44



--------------------------------------------------------------------------------

ARTICLE XV.

PLAN FIDUCIARIES

15.1 Plan Fiduciaries.

(a) Named Fiduciary. The Committee is hereby named as the fiduciary of the Plan
to have authority to control and manage the operation and administration of the
Plan. As such, the Committee may hereinafter be referred to as the “Named
Fiduciary”. The Named Fiduciary shall have all of the legal liabilities and
obligations set forth in ERISA with respect to employee benefit plan
fiduciaries.

(b) Committee. The function of the Committee shall be to advise and assist the
Plan Administrator in the day-to-day discharge of its duties hereunder. The
Committee shall consist of at least five (5), but no more than ten (10), persons
appointed by the Board of Directors. The Plan Administrator shall attend all
meetings of the Committee. A representative of the Office of the General Counsel
shall attend all meetings of the Committee and shall act as the secretary of the
Committee ex officio to record minutes of all action taken at any such meeting.
Each member of the Committee shall sit at the pleasure of the Board of Directors
and may be removed at any time with or without cause.

(c) Trustees. The Named Fiduciary shall appoint one or more trustees
(“Trustees”) under the terms of the Trust Agreement.

15.2 Fiduciary Duty. Subject to Section 403(c) of ERISA, the Named Fiduciary and
each other Fiduciary shall discharge its duties with respect to the Plan solely
in the interest of the Participants and their Beneficiaries and:

(a) For the exclusive purpose of providing benefits to Participants and their
Beneficiaries and defraying reasonable expenses of administering the Plan;

(b) With the care, skill, prudence, and diligence under the circumstances then
prevailing, that a prudent man acting in a like capacity and familiar with such
matters would use in the conduct of an enterprise of a like character and with
like aims;

(c) By diversifying the investments of the Plan so as to minimize the risk of
large losses, unless under the circumstances it is clearly prudent not to do so;
and

(d) In accordance with the provisions of this Plan insofar as they are
consistent with the provisions of ERISA.

15.3 Agents and Advisors.

(a) Employment of Agents. The Named Fiduciary and the Committee shall have the
power to employ suitable agents and advisors for themselves including but not
limited to auditors, accountants, investment advisers and custodians and legal
and other counsel, and to pay reasonable compensation for their services. Such
agents may be persons acting in a similar capacity for the Company, or may be
employees of the Company. The opinion of any such agent shall be complete
authority and protection for any action taken or omitted by the Named Fiduciary
and the Committee acting in good faith and in accordance with such opinion.

 

A-45



--------------------------------------------------------------------------------

(b) Delegation to Agents and Plan Administrator. The Named Fiduciary acting by
and through the Committee may employ agents and delegate to them ministerial
duties. The Named Fiduciary may also designate persons, including a Plan
Administrator and the Committee, to carry out both ministerial and fiduciary
responsibilities; provided, however, that the Trustees’ responsibility to manage
or control the assets of the Plan may not be so delegated except to an
investment manager or managers pursuant to subsection (c) of this Section.

(c) Appointment of Investment Manager. The Named Fiduciary shall have the power
as provided in the Trust Agreement to appoint an investment manager or managers
with the power to manage, acquire or dispose of any assets of the Plan so long
as each such investment manager (1)(i) is registered as an investment advisor
under the Investment Advisors Act of 1940; (ii) is a bank, as defined in that
Act; or (iii) is an insurance company qualified to manage, acquire, or dispose
of assets of employee pension benefit plans under the laws of more than one
State; and (2) has acknowledged in writing to the Named Fiduciary that he or she
or it is a fiduciary with respect to the Plan.

15.4 Administrative Action.

(a) Action by Majority. The action of a majority of the Board of Directors or
the Committee at the time acting hereunder, and any instrument executed by a
majority of such Directors or Committee members shall be considered the action
or instrument of the Board of Directors or the Committee as the case may be.
Action may be taken by the Board of Directors or the Committee at a meeting or
in writing without a meeting.

(b) Right to Vote. No Director or Committee member or Plan Administrator shall
have the right to vote or decide upon any matter relating solely to himself or
solely to any of his rights or benefits under the Plan.

(c) Authority to Execute Documents. The Named Fiduciary or the Committee may
authorize in writing any one or more of their number to execute any document or
documents on their behalf, and anyone dealing with the Named Fiduciary,
Committee or Trustees may accept and rely upon any document executed by such
member or members as representing action by the Named Fiduciary, Committee or
Trustees, as the case may be.

15.5 Liabilities and Indemnifications.

(a) Liability of Fiduciaries. The Named Fiduciary and their assistants and
representatives including members of the Committee and the Plan Administrator
(other than any Investment Manager) shall be free from all liability for their
acts and conduct in the administration of the Plan except for acts of willful
misconduct; provided, however, that the foregoing shall not relieve any of them
from any responsibility or liability for any responsibility, obligation or duty
that they may have pursuant to ERISA.

(b) Indemnity by Company. To the extent not insured against by any insurance
company pursuant to provisions of any applicable insurance policy, the Company
shall

 

A-46



--------------------------------------------------------------------------------

indemnify and hold harmless the Named Fiduciary and their delegates and
representatives, including members of the Committee and the Plan Administrator,
from any and all claims, demands, suits or proceedings in connection with the
Plan that may be brought by the Company’s (or Affiliated Company’s) employees,
Participants or their Beneficiaries or legal representatives, or by any other
person, corporation, entity, government or agency thereof; provided, however,
that such indemnification shall not apply to any such person for such person’s
acts of willful misconduct in connection with the Plan.

15.6 Plan Expenses and Taxes.

(a) Plan Expenses. The administrative expenses (and the Investment Expenses)
incurred by the Named Fiduciary, the Committee and Trustees in the performance
of their duties, including recordkeeping fees and fees for legal services
rendered to the Named Fiduciary and Trustees, such compensation (to the extent
permitted by law) to the Named Fiduciary and Trustees as may be agreed upon in
writing from time to time between themselves and the Board of Directors, and all
other proper charges and disbursements of the Named Fiduciary, the Committee and
Trustees, shall be paid by the Trust Fund to the extent not paid from
forfeitures as provided in Section 6.9 or by the Company.

(b) Taxes. All taxes of any and all kinds whatsoever that may be levied or
assessed under existing or future laws upon or with respect to the Trust Fund or
the income thereof shall be paid from the Trust Fund, subject to the making of
appropriate charges.

15.7 Records and Financial Reporting.

(a) Book of Account. The Named Fiduciary acting by and through the Committee and
the Trustees shall keep accurate and detailed accounts of all investments,
receipts, disbursements and other transactions hereunder. Within ninety
(90) days following the close of each Plan Year and at the request of the
Company ninety (90) days after the removal or resignation of any Trustee as
provided in Section 15.1(c), the Trustees shall file with the Company a written
account setting forth all investments, receipts, disbursements, allocations and
other transactions effected by the Trustees during such Plan Year or during the
period from the close of the last Plan Year to the date of such removal or
resignation.

(b) Financial Reporting Under ERISA. The Named Fiduciary shall if required by
ERISA cause the Plan to engage, on behalf of the Participants, an independent
qualified public accountant, who shall conduct such examinations and give such
opinions as are required in connection with the Plan’s reporting and filing
requirements under ERISA. The Named Fiduciary shall make available or cause to
be made available to each Participant and each beneficiary who is receiving
benefits under this Plan, such information, financial and otherwise, and in such
manner and at such times as is required under ERISA.

15.8 Compliance with ERISA and Code. The Named Fiduciary shall cause the Plan to
comply with all filing requirements as provided in ERISA and in the Code and all
regulations promulgated thereunder. All authority granted to the Named
Fiduciary, the Committee and the Trustees hereunder is subject to their
compliance with Sections 15.2, 15.9 and 15.10 and with ERISA.

 

A-47



--------------------------------------------------------------------------------

15.9 Prohibited Transactions. A Fiduciary shall not engage in any prohibited
transaction within the meaning of Sections 406 and 407 of ERISA, or
Section 4975(c) of the Code, unless such transaction is exempt under Section 408
or Section 414(c) of ERISA or Section 4975(d) of the Code, or acquire or hold
any Company securities or real property except to the extent permitted under
Section 407 of ERISA.

15.10 Foreign Assets. No Fiduciary may maintain the indicia of ownership of any
assets of the Plan outside the jurisdiction of the district courts of the United
States, except as may be authorized by the Secretary of Labor by regulation.

15.11 Exclusive Benefit of Trust Fund. The assets of the Trust Fund shall never
inure to the benefit of the Company and shall be held for the exclusive purposes
of providing benefits to Participants and their Beneficiaries and defraying
reasonable expenses of administering the Plan.

15.12 Board of Directors Resolution. Any action by the Company pursuant to any
of the provisions hereof shall be evidenced by a resolution of its Board of
Directors certified to the Committee or the Trustees over the signature of its
secretary or of any assistant secretary. The Committee and the Trustees shall be
fully protected in acting in accordance with such certified resolution.

 

A-48



--------------------------------------------------------------------------------

ARTICLE XVI.

PLAN ADMINISTRATION

16.1 Administration of the Plan.

(a) Authority to Administer. On behalf of the Named Fiduciary, the Committee
shall administer the Plan in accordance with its terms and shall have all powers
and discretionary authority necessary to carry out the provisions of the Plan,
including but not limited to, the power to: (1) interpret and construe the
provisions of the Plan, including making factual determinations; (2) prepare any
rules and regulations which may become necessary or desirable in the operation
of the Plan, including but not limited to specifying procedures to be followed
by eligible Employees in electing to participate in the Plan and in revoking
such participation; (3) determine eligibility for benefits and determine the
amounts and manner of payment thereof under the provisions of the Plan; (4) keep
individual accounts; (5) establish investment policies to be followed by the
Trustees; and (6) perform such other duties as may be required for the proper
administration of the Plan. The Committee shall have absolute discretion in
interpreting the provisions of the Plan and administering the Plan in accordance
with such provisions, including by way of illustration and not of limitation,
the making of determinations of eligibility to participate and the calculation
of benefits accruing or payable under this Plan.

(b) Delegation of Authority to Plan Administrator. In accordance with
Section 15.3(b), the duties described in subsection (a) of this Section shall be
exercised by the Plan Administrator acting on behalf of the Committee, subject
to review by the Committee under Section 16.2(c) of a denial of a claim for
benefits.

(c) Finality of Decision. Any decision of the Named Fiduciary or of the
Committee on its behalf, in matters within its jurisdiction shall be final,
binding and conclusive upon the Company and upon all persons who have
participated or have any interest or concern, whatsoever, in the Plan.

16.2 Claims. Any claim for benefits under the Plan shall be made in writing to
the Plan Administrator. Except as to his own account, no claimant shall have any
legal right to inquire as to any payment under the Plan having been made or as
to determining the amount of such payment. Benefits will be paid under the Plan
only if the Plan Administrator, or its delegate, determines in its discretion
that the claimant is entitled to them.

The Plan Administrator’s final decision shall be conclusive, final and binding
on all parties. No action may be brought at law or in equity for benefits under
the Plan until the claims procedures described in this Section 16.2 and Appendix
B have been exhausted and the Plan benefits requested in that appeal have been
denied in whole or in part. If a claim for benefits under the Plan is finally
denied by the Plan Administrator, a claimant may then bring suit in Federal
court, but must do so within 90 days of the date of the Plan Administrator’s
final decision.

 

A-49



--------------------------------------------------------------------------------

ARTICLE XVII.

PARTICIPATING COMPANY WITHDRAWAL FROM PLAN;

TERMINATION OR MERGER OF THE PLAN

17.1 Voluntary Withdrawal from Plan.

(a) Withdrawal By Participating Company. Any Participating Company may at any
time withdraw from the Plan upon giving the Named Fiduciary at least thirty
(30) days notice in writing of its intention to withdraw, unless the Named
Fiduciary shall waive such thirty (30) days notice.

(b) Segregation of Trust Assets Upon Withdrawal. Upon the withdrawal of a
Participating Company pursuant to subsection (a) of this Section, the Plan
Administrator shall segregate the share of the assets in the Trust Fund, the
value of which, determined on the day the withdrawal of such Participating
Company shall be effective, shall equal the total credited to the accounts of
Participants of the withdrawing Participating Company. The determination of
which assets are to be so segregated shall be made by the Committee acting on
behalf of the Named Fiduciary in its sole discretion.

(c) Exclusive Benefit of Participants. Neither the segregation and transfer of
the Trust assets upon the withdrawal of a Participating Company nor the
execution of a new agreement and declaration of trust by such withdrawing
Participating Company shall operate to permit any part of the Trust Fund to be
used for or diverted to purposes other than for the exclusive benefit of the
Participants.

(d) Applicability of Withdrawal Provisions. The withdrawal provisions contained
in this Section 17.1 shall be applicable only if the withdrawing Participating
Company continues to cover its Participants and eligible employees in another
profit-sharing plan or pension plan and trust qualified under Sections 401 and
501 of the Code. Otherwise, the termination provisions of Section 17.3 shall
apply.

17.2 Amendment of Plan. The Board of Directors may amend the Plan with respect
to all Participating Companies or with respect to a particular Participating
Company at any time, and from time to time, pursuant to written resolutions
adopted by the Board of Directors (and all Employees and persons claiming any
interest hereunder shall be bound thereby); provided, however, that no such
amendment shall:

(a) Alter the rights, duties or responsibilities of the Named Fiduciary or
Trustees without their written consent;

(b) Permit any portion of the Trust Fund to inure to the benefit of the Company
or permit any portion of the Trust Fund to be held or used other than for the
exclusive purpose of providing benefits to Participants and their Beneficiaries
and defraying reasonable costs of administering the Plan; or

(c) Have the effect of decreasing the “accrued benefit” of any Participant as
proscribed in Section 411(d)(6) of the Code;

 

A-50



--------------------------------------------------------------------------------

(d) Have the effect of reducing any then vested percentage of benefits of any
Participant as computed in accordance with the vesting schedule under Article
VII of the Plan.

If the vesting schedule under Article VII of the Plan shall be amended and such
an amendment would, at any time, decrease the percentage of vested benefits
which any Participant would have been entitled to receive had the vesting
schedule not been so amended, then each Participant who is an Employee on the
date such amendment is adopted, or the date such amendment is effective,
whichever is later, and who has three (3) or more years of Service as of the end
of the period within which such Participant may make the election provided for
herein, shall be permitted, beginning on the date such amendment is adopted, to
irrevocably elect to have the Participant’s vested interest computed without
regard to such amendment. Written notice of such amendment and the availability
of such election must be given to each such Participant, and each such
Participant shall be granted a period of sixty (60) days after the later of:

(1) The Participant’s receipt of such notice; or

(2) The effective date of such amendment within which to make such election.

Such election shall be exercised by the Participant by delivering or sending
written notice thereof to the Named Fiduciary prior to the expiration of such
sixty (60) day period.

The Board of Directors has delegated to its Compensation Policy Committee the
authority to approve any Plan amendment, which subsequently shall be ratified by
the Board of Directors.

17.3 Voluntary Termination of Plan.

(a) Right to Terminate Plan. Each Participating Company contemplates that the
Plan shall be permanent and that it shall be able to make contributions to the
Plan. Nevertheless, in recognition of the fact that future conditions and
circumstances cannot now be entirely foreseen, each Participating Company
reserves the right to terminate (as to such Participating Company) either the
Plan (exclusive of the Trust Fund) or both the Plan and the Trust Fund, at any
time, by resolution of the board of directors of the Participating Company.

(b) Merger or Consolidation of Plan and Trust. Neither the Plan nor the Trust
Fund may be merged or consolidated with, nor may its assets or liabilities be
transferred to, any other plan or trust, unless each Participant would (if the
Plan then terminated) receive a benefit immediately after the merger,
consolidation, or transfer which is equal to or greater than the benefit the
Participant would have been entitled to receive immediately before the merger,
consolidation, or transfer (if the Plan had then terminated).

(c) Termination of Plan and Trust Fund. If the board of directors of a
Participating Company determines to terminate (as to such Participating Company)
the Plan and Trust Fund completely, the Plan and Trust Fund shall be terminated
insofar as they are applicable to such Participating Company as of the date
specified in certified copies of resolutions of such board of directors
delivered to the Named Fiduciary, the Committee and the Trustees. Upon

 

A-51



--------------------------------------------------------------------------------

such termination of the Plan and Trust Fund, after payment of all expenses and
proportional adjustment of accounts of Participants employed by such
Participating Company to reflect such expenses, Trust Fund earnings or losses,
and allocations of any previously unallocated funds to the date of termination,
such Participating Company’s Participants shall be entitled to receive the
amount then credited to their respective accounts in the Trust Fund. The Named
Fiduciary, in its sole discretion, may make payment of such amount in cash, in
assets of the Trust Fund, or in the form of immediate or deferred payment term
annuity contracts for such Participants.

17.4 Discontinuance of Contributions. Whenever a Participating Company
determines that it is impossible or inadvisable for it to make further
contributions as provided in the Plan, the board of directors of such
Participating Company may, without terminating the Trust Fund, adopt an
appropriate resolution permanently discontinuing all further contributions by
such Participating Company. A certified copy of such resolution shall be
delivered to the Named Fiduciary, the Committee and the Trustees. Thereafter,
the Named Fiduciary, the Committee and the Trustees shall continue to administer
all the provisions of the Plan, which are necessary and remain in force, other
than the provisions relating to contributions by such Participating Company.
However, the Trust Fund shall remain in existence with respect to such
Participating Company and all of the provisions of the Plan relating to the
Trust Fund shall remain in force.

17.5 Rights to Benefits Upon Termination of Plan or Complete Discontinuance of
Contributions. Upon the termination or partial termination of the Plan or the
complete discontinuance of contributions by a Participating Company, the rights
of each of such Participating Company’s Participants affected by such
termination or partial termination to the amount credited to such Participant’s
Account at such time shall be nonforfeitable without reference to any formal
action on the part of such Participating Company, the Named Fiduciary, the
Committee or the Trustees.

 

A-52



--------------------------------------------------------------------------------

ARTICLE XVIII.

ELECTION TO PARTICIPATE BY SUBSIDIARIES

18.1 Consent Required for Subsidiaries to Join Plan. The Plan Administrator,
upon receiving a written resolution of the board of directors of an Affiliated
Company electing to become a Participating Company, may approve or disapprove
such election acting as the delegate of the Board of Directors. The Board of
Directors shall retain the final authority to override such action and approve
or disapprove the Affiliated Company’s request.

 

A-53



--------------------------------------------------------------------------------

ARTICLE XIX.

MISCELLANEOUS PROVISIONS

19.1 Status of Employment. The adoption and maintenance of the Plan shall not be
deemed to constitute a contract of employment between the Company and any
Employee or Participant, or to be a consideration for, or an inducement or
condition of, any employment. Nothing contained herein shall be deemed to give
any Employee the right to be retained in the service of the Company or to
interfere with the right of the Company to discharge any Employee or Participant
at any time.

19.2 Liability of Company. Except as may be determined by the Board of
Directors, in its sole discretion from time to time, all benefits payable under
this Plan shall be paid or provided solely from the Trust Fund. The Company
assumes no liability or responsibility therefor; its obligation which is
expressly stated to be non-contractual is limited solely to the making of
contributions to the Trust Fund as provided in this Plan.

19.3 Information.

(a) Supplied by Named Fiduciary, the Committee or Trustees. A certification in
writing to the Named Fiduciary, Plan Administrator, the Committee or the
Trustees, executed in accordance with the provisions of this Plan, certifying to
the existence, occurrence or happening of any event, shall constitute evidence
of such existence, occurrence or happening; and the Named Fiduciary, Plan
Administrator, the Committee, the Trustees and the Company shall be fully
protected in accepting and relying upon such certification and shall incur no
liability or responsibility for so doing.

(b) Supplied by Company. At the request of the Named Fiduciary, the Committee or
the Trustees, the Company shall furnish in writing to the Named Fiduciary, the
Committee or the Trustees such information as may be necessary or desirable in
order that the Named Fiduciary, the Committee or the Trustees may be able to
carry out their respective duties hereunder. The Named Fiduciary, the Committee
and the Trustees shall be entitled to rely upon such information as being
correct.

19.4 Provisions of Plan to Control. In the event of any conflict between the
terms of the Plan as set forth in this instrument and in any description of the
Plan which may be furnished to Participants or others, the Plan set forth herein
shall control.

19.5 Payment for Benefit of Incompetent. The Trustees may make payment to any
incompetent who is entitled to receive payments hereunder by making the same to
the legal representative of such incompetent or to his parent or Spouse or may
apply them for the incompetent benefit.

19.6 Account to be Charged Upon Payment. When any distribution or other payment
is made to or for the benefit or on behalf of any party entitled to receive
payments hereunder, the account held for the benefit of such party shall be
charged accordingly.

19.7 Tax Qualification of Plan. The Plan is intended to qualify as a tax exempt
profit sharing plan pursuant to the provisions of Section 401, the cash or
deferred arrangement provisions of the Plan set forth in Article V and elsewhere
are intended to satisfy the requirements of Sections 401(k) and

 

A-54



--------------------------------------------------------------------------------

401(m), and the Trust created hereunder is intended to qualify as a tax exempt
trust under the provisions of Section 501(a) of the Code together with any
amendments thereto and all provisions of the Plan shall be construed to obtain
those results.

19.8 Deductibility of Company Contributions. The Contributions made by the
Company under this Plan are intended to be deductible as business expenses,
under the provisions of Section 404 of the Code, together with any amendments
thereto, and all provisions of the Plan shall be construed accordingly.

19.9 Restriction on Alienation or Assignment. Benefits provided under the Plan
may not be assigned or alienated, except as permitted by Article XIII and the
following:

(a) A loan made by the Plan to a Participant in accordance with Article XI shall
be secured by the Participant’s After-tax Savings Account, Section 401(k)
Contribution Account, Roth Contribution Account and Company Contribution Account
as provided in Article XI.

(b) If a Participant is indebted to the Company or to the Marriott Employees
Federal Credit Union at the time any payments are to be made to such Participant
or to the Participant’s Beneficiary hereunder and if the Participant, prior to
September 2, 1974 has executed in favor of such creditor an irrevocable security
assignment of the Participant’s account balances in the Plan, the Trustees are
authorized to pay to such creditor all or such portion of said payments as may
be required to discharge such indebtedness.

(c) An offset to a Participant’s benefit against an amount the Participant is
required to pay the Plan with respect to a judgment, order, decree or settlement
entered into or against a Participant on or after August 5, 1997 shall be
permitted in accordance with Code section 401(a)(13)(C).

19.10 Unclaimed Benefits. In the event that benefit payments owing to a
Participant have not been claimed by the Participant within three (3) years of
the date on which such benefits first became payable, the Plan Administrator
shall, at the end of the Plan Year during which such three (3) year anniversary
occurs reallocate such benefits to the remaining Participants in the manner
provided in Section 6.10(a). If subsequent to such reallocation, the Participant
entitled to such benefits makes claim therefor, the Plan Administrator shall
promptly pay such forfeited benefit. Funds with which to pay any such benefits
shall be provided as set forth in Section 6.10(b ).

19.11 Recovery of Plan Benefits Payment Made by Mistake. A Participant or
Beneficiary shall be required to return to the Plan any payments made under the
Plan made by a mistake of fact or law.

19.12 Bonding. Every Fiduciary of the Plan and every person who handles funds or
other property of the Plan shall be bonded if and to the extent required by
Section 412 of ERISA.

19.13 Titles and Captions. The titles and captions to the Articles, Sections and
subsections in the Plan are placed herein for convenience of reference only, and
in case of any conflict the text of this instrument, rather than such titles,
shall control.

 

A-55



--------------------------------------------------------------------------------

19.14 Execution of Counterparts. This instrument may be executed in any number
of counterparts, each of which shall be deemed to be an original.

19.15 Governing Law. The Plan shall be governed, construed, administered and
regulated in all respects by and under the laws of the State of Maryland.

19.16 Separability. If any provisions of the Plan shall for any reason be
invalid or unenforceable, the remaining provisions shall nevertheless remain in
full force and effect.

19.17 Supplements and Appendices. Supplements and Appendices to the Plan or the
Trust may be adopted, attached to and incorporated in the Plan or the Trust at
any time. The provisions of any such Supplements or Appendices shall have the
same effect that such provisions would have if they were included within the
basic text of the Plan or the Trust. Supplements and Appendices shall be adopted
by the Board pursuant to the amendment authority set forth in Section 17.2 of
the Plan and shall specify the persons affected.

19.18 Military Service. Notwithstanding any other provision of the Plan to the
contrary, contributions, benefits and service credit with respect to qualified
military service will be provided in accordance with Section 414(u) of the Code.

 

A-56



--------------------------------------------------------------------------------

ARTICLE XX.

TOP HEAVY PROVISIONS

20.1 Determination of Top Heavy Status. For purposes of this Article, the Plan
shall be a Top Heavy Plan if, as of the Determination Date, either:

(a) The sum of the aggregated accounts of Participants who are “key employees”
(as defined in Section 416(i) of the Code) exceeds sixty percent (60%) of the
sum of the aggregated accounts of all Plan Participants; or

(b) The Plan is included in a Top Heavy Group.

If a Participant has received no compensation from the Company during the five
(5) year period preceding the Determination Date, his account balance may be
disregarded for purposes of determining whether the Plan is top-heavy. Solely
for purposes of determining which Participants are “key employees,” the term
“compensation” (as used in Section 416(1) of the Code) shall mean the
compensation stated on an Employee’s Form W-2 for the calendar year that ends
with or within the Plan Year.

20.2 Definitions. For purposes of this Article, the following terms shall have
the meanings set forth herein:

(a) “Aggregation Group” means:

(1) Each Section 401 Plan of the Company in which a “key employee” (as defined
in Section 416(i) of the Code) is a participant; and

(2) Each Section 401 Plan of the Company which enables any plan described in
subsection (a)(i) of this Section to meet the requirements of Section 401(a)(4)
or 410 of the Code.

(3) To the extent elected by the Committee, any other Section 401 Plan of the
Company that when aggregated with any plans described in Subsections (a)(1) and
(2) of this Section meets the requirements of Sections 401(a)(4) and 410 of the
Code.

(b) “Determination Date” means, with respect to any Plan Year, the last day of
the preceding Plan Year. In the case of the Plan Year which includes the
Effective Date of the Plan, the last day of such Plan Year.

(c) “Section 401 Plan” means any stock bonus, pension, or profit sharing plan
subject to the qualification requirements of Section 401 of the Code.

(d) “Top Heavy Group” means any Aggregation Group determined to be a Top Heavy
Group in accordance with the test set forth in Code Section 416(g)(2)(B).

(e) “Valuation Date” shall have the same meaning as set forth in Section 1.72.

 

A-57



--------------------------------------------------------------------------------

20.3 Requirements if Plan is a Top Heavy Plan. Notwithstanding any other
provision of this Plan, for any Plan Year for which the Plan is a Top Heavy
Plan, a minimum allocation shall be made on behalf of each Participant who is
not a “key employee” (as defined in Section 416(i) of the Code) and who is
employed on the last day of such Plan Year in an amount equal to the lesser of
(a) three percent (3%) of such Participant’s Compensation or (b) the largest
percentage of Compensation allocated to any key employee during such Plan Year.
401(k) elective deferrals made by a non-key employee under this Plan or any
other plan of the Company or an Affiliated Company pursuant to a cash or
deferred arrangement shall not be credited toward the minimum allocation
described in the preceding sentence. The minimum allocation shall not apply to
any non-key employee who receives a minimum contribution or a minimum benefit
under any other plan of the Company or an Affiliated Company. Notwithstanding
the above, if a non-key employee participates in this Plan and a defined benefit
plan that is included in an Aggregation Group, the non- key employee shall
receive a minimum benefit under the defined benefit plan rather than a minimum
allocation under this Plan, provided that if the defined benefit plan does not
provide for a minimum benefit, the non-key employee shall receive a minimum
allocation under this Plan of five percent (5%) of Compensation.

20.4 Applicability of Top-Heavy Rules. The top-heavy requirements of Section 416
of the Code and Article 20 of the Plan shall not apply in any year beginning
after December 31, 2001, in which the plan consists solely of a cash or deferred
arrangement which meets the requirements of Section 401(k)(12) of the Code and
matching contributions with respect to which the requirements of the
Section 401(m)(11) of the Code are met.

 

A-58



--------------------------------------------------------------------------------

CERTIFICATE OF SECRETARY

I, the undersigned secretary of Host Hotels & Resorts, Inc., the General Partner
of Host Hotels & Resorts, L.P., do hereby certify that the foregoing Host
Hotels & Resorts, L.P. Retirement and Savings Plan (the “Plan”) is a true and
correct copy of the Plan and that there have been no amendments or modifications
to the Plan that are not reflected in this copy.

IN WITNESS WHEREOF, I have hereunto set my hand and seal of Host Hotels &
Resorts, Inc. as of the 19th day of December, 2008.

 

HOST HOTELS & RESORTS, INC. By:  

/s/ ELIZABETH A. ABDOO

Name:   Elizabeth A. Abdoo Title:  

Executive Vice President,

General Counsel and Corporate Secretary

 

A-59



--------------------------------------------------------------------------------

EXHIBIT 1

Effective Dates

The provisions of the Plan are generally effective January 1, 2008 unless
otherwise provided in the Plan or as required by law. However, the provisions
set forth below are effective as follows:

 

Sections

 

Effective Date

Amendments to the Plan regarding Roth Contributions or the Roth Contribution
Account, in Sections 1.3, 1.5, 1.19, 1.27, 1.28, 1.58, 1.59, 3.1, 4.2, Article
V, 6.1, 6.4, 6.12, 7.2, 9.2, 9.5, 10.1, 10.2, 10.5, 10.7, 11.2, 11.8, 14.1,
14.2, 14.5, 19.9   February 1, 2008 Amendments to the Plan related to the
discontinuation of the Host Hotels & Resorts, Inc. Stock Fund, in Sections 8.9
and 14.6   December 31, 2008

 

A-60



--------------------------------------------------------------------------------

Appendix A

MINIMUM DISTRIBUTION REQUIREMENTS

Section A-1. General Rules

A-1.1. Effective Date. The provisions of this Appendix will apply for purposes
of determining required minimum distributions.

A-1.2. Precedence. The requirements of this Appendix will take precedence over
any inconsistent provisions of the Plan.

A-1.3. Requirements of Treasury Regulations Incorporated. All distributions
required under this Appendix will be determined and made in accordance with the
Treasury regulations under Code Section 401(a)(9).

A-1.4. TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions
of this Appendix, distributions may be made under a designation made before
January 1, 1984, in accordance with section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that relate to
section 242(b)(2) of TEFRA.

Section A-2. Time and Manner of Distribution.

A-2.1. Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.

A-2.2. Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

(a) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, then distributions to the surviving spouse will begin by the later
of December 31 of the calendar year immediately following the calendar year in
which the Participant died or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2.

(b) If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, then, distributions to the designated beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

(c) If there is no designated beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

(d) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this section A-2.2, other than
section A-2.2(a), will apply as if the surviving spouse were the Participant.

 

A-1



--------------------------------------------------------------------------------

For purposes of this section A-2.2 and section A-4, unless section A-2.2(d)
applies, distributions are considered to begin on the Participant’s Required
Beginning Date. If section A-2.2(d) applies, distributions are considered to
begin on the date distributions are required to begin to the surviving spouse
under section A-2.2(a). If distributions under an annuity purchased from an
insurance company irrevocably commence to the Participant before the
Participant’s Required Beginning Date (or to the Participant’s surviving spouse
before the date distributions are required to begin to the surviving spouse
under section A-2.2(a)), the date distributions are considered to begin is the
date distributions actually commence.

A-2.3. Forms of Distribution. Unless the Participant’s interest is distributed
in a single sum on or before the Required Beginning Date, as of the first
distribution calendar year distributions will be made in accordance with
sections A-3 and A-4 of this Appendix. If the Participant’s interest is
distributed in the form of an annuity purchased from an insurance company,
distributions thereunder will be made in accordance with the requirements of
Section 401(a)(9) of the Code and the Treasury regulations.

Section A-3. Required Minimum Distributions During Participant’s Lifetime.

A-3.1. Amount of Required Minimum Distribution For Each Distribution Calendar
Year. During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:

(a) the quotient obtained by dividing the Participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in Treas. Reg. Sec.
1.401(a)(9)-9, using the Participant’s age as of the Participant’s birthday in
the distribution calendar year; or

(b) if the Participant’s sole designated beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in Treas. Reg. Sec. 1.401(a)(9)-9, using the Participant’s and
spouse’s attained ages as of the Participant’s and spouse’s birthdays in the
distribution calendar year.

A-3.2. Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this section A-3 beginning with the first distribution calendar year and up to
and including the distribution calendar year that includes the Participant’s
date of death

Section A-4. Required Minimum Distributions After Participant’s Death.

A-4.1. Death On or After Date Distributions Begin.

(a) Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated beneficiary, determined as follows:

(1) The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

 

A-2



--------------------------------------------------------------------------------

(2) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

(3) If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, the designated beneficiary’s remaining life expectancy
is calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

(b) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

A-4.2. Death Before Date Distributions Begin

(a) Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the remaining life expectancy of the
Participant’s designated beneficiary, determined as provided in section A-4.1.

(b) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

(c) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under section A-2.2(a), this section A-4.2 will
apply as if the surviving spouse were the Participant.

Section A-5. Definitions.

A-5.1. Designated beneficiary. The individual who is designated as the
beneficiary under Section 1.16 of the Plan and is the designated beneficiary
under Code Section 401(a)(9). Treas. Reg. Sec. 1.401(a)(9)-1, Q&A-4.

 

A-3



--------------------------------------------------------------------------------

A-5.2. Distribution calendar year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under section A-2.2. The required minimum distribution for the
Participant’s first distribution calendar year will be made on or before the
Participant’s Required Beginning Date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s Required Beginning
Date occurs, will be made on or before December 31 of that distribution calendar
year.

A-5.3. Life expectancy. Life expectancy as computed by use of the Single Life
Table in Treas. Reg. Sec. 1.401(a)(9)-9.

A-5.4. Participant’s account balance. The account balance as of the last
valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the distribution calendar year if distributed or transferred in the
valuation calendar year.

A-5.5 Required Beginning Date. The date specified in Section 1.61 of the Plan.

The Sections marked below shall apply for purposes of this Appendix.

Section A-6. Election to Apply 5-Year Rule to Distributions to Designated
Beneficiaries.

For all distributions, if the Participant dies before distributions begin and
there is a designated beneficiary, distribution to the designated beneficiary is
not required to begin by the date specified in section A- 2.2 of this Appendix,
but the Participant’s entire interest will be distributed to the designated
beneficiary by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death. If the Participant’s surviving spouse is the
Participant’s sole designated beneficiary and the surviving spouse dies after
the Participant but before distributions to either the Participant or the
surviving spouse begin, this election will apply as if the surviving spouse were
the Participant.

Section A-7. Election to Allow Participants or Beneficiaries to Elect 5-Year
Rule.

Participants or Beneficiaries may elect on an individual basis whether the
5-year rule or the life expectancy rule in sections A-2.2 and A-4.2 of this
Appendix applies to distributions after the death of a Participant who has a
designated beneficiary. The election must be made no later than the earlier of
September 30 of the calendar year in which distribution would be required to
begin under section A-2.2 of this Appendix, or by September 30 of the calendar
year which contains the fifth anniversary of the Participant’s (or, if
applicable, surviving spouse’s) death. If neither the Participant nor
Beneficiary makes an election under this paragraph, distributions will be made
in accordance with sections A-2.2 and A-4.2 of this Appendix and, if applicable,
the elections in section A-6 above.

 

A-4



--------------------------------------------------------------------------------

Appendix B

CLAIMS PROCEDURE

Section B-1. Claims For Benefits

The Plan Administrator shall determine the Participants’, Alternate Payees’ and
Beneficiaries’ rights to benefits under the Plan. Except as to their own
Accounts, claimants shall not have any legal right to inquire as to any payment
under this Plan having been made or as to determining the amount of such
payment.

Section B-2. Requirements For Notice Of Denial

If a claim is wholly or partially denied, the Plan Administrator shall provide
the claimant with a notice of denial written in a manner calculated to be
understood by the claimant, setting forth:

 

  1. The specific reason for such denial;

 

  2. Specific references to the pertinent Plan provisions on which the denial is
based;

 

  3. A description of any additional material or information necessary for the
claimant to perfect the claim with an explanation of why such material or
information is necessary; and

 

  4. Appropriate information as to the steps (including time limits applicable
to such steps) to be taken if the claimant wishes to submit his or her claim for
review and a statement of the claimant’s rights to bring a civil action under
Section 502(a) of ERISA.

Section B-3. Timing Of Notification Of Denial

The notice of denial shall be given within a reasonable time period but no later
than 60 days after the claim is filed, unless special circumstances require an
extension of time for processing the claim. If such extension is required,
written notice shall be furnished to the claimant within 90 days of the date the
claim was filed stating the special circumstances requiring an extension of time
and the date by which a decision on the claim can be expected, which shall be no
more than 180 days from the date the claim was filed. If no notice of denial is
provided as herein described, the claimant may appeal the claim as though the
claim had been denied.

Section B-4. Claim For Appeal Must Be Submitted Within 60 Days

In the event of a dispute over benefits, a Participant, alternate payee, or
Beneficiary may file a written claim for benefits with the Plan Administrator,
provided such claim is filed within 60 days of the date the Participant,
Beneficiary, or alternate payee receives notification of the Administrative
decision. In connection with the claimant’s appeal of the denial of the claim
for benefits, the claimant (or his authorized representative) may review
permanent documents and may submit issues and comments regarding the claim in
writing.

 

B-1



--------------------------------------------------------------------------------

Section B-5. Time Limit On Review Of Denied Claim

Upon receipt of a request for review, the Plan Administrator shall provide
written notification of its decision to the claimant stating the specific
reasons and referencing specific plan provisions on which its decision is based,
within a reasonable time period but not later than 60 days after receiving the
request, unless special circumstances require an extension for processing the
review. If such an extension is required, the Plan Administrator shall notify
the claimant in writing of such special circumstances and of the date, no later
than 120 days after the original date the review was requested, on which the
Plan Administrator will notify the claimant of its decision.

Section B-6. Claimant’s Rights During Appeal

Claimant will have a reasonable opportunity for a full and fair review of a
claim and adverse benefit determination, including the following:

 

  1. Claimant has the opportunity to submit written comments, documents,
records, and other information relating to the claim for benefits;

 

  2. Claimant shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits. A document is “relevant” if such document
(A) was relied upon in making the benefit determination; (B) was submitted,
considered, or generated in the course of making the benefit determination,
without regard to whether such document, record, or other information was relied
upon in making the benefit determination; (C) demonstrates compliance with the
administrative processes and safeguards designed to ensure and to verify that
benefit claim determinations are made in accordance with governing plan
documents and that, where appropriate, the Plan provisions have been applied
consistently with respect to similarly situated claimants; or (D) constitutes a
statement of policy or guidance with respect to the plan concerning the denied
treatment option or benefit for the claimant’s diagnosis, without regard to
whether such advice or statement was relied upon in making the benefit
determination; and

 

  3. The claims procedure shall provide for a review that takes into account all
comments, documents, records, and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

If a claim is wholly or partially denied, the Plan Administrator shall provide
the claimant with a notice of denial written in a manner calculated to be
understood by the claimant, setting forth:

 

  1. The specific reason for such denial;

 

  2. Specific references to the pertinent Plan provisions on which the denial is
based;

 

B-2



--------------------------------------------------------------------------------

  3. A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits. A document,
record, or other information is relevant to a claim for benefits if such
document, record, or other information: (A) was relied upon in making the
benefit determination; (B) was submitted, considered, or generated in the course
of making the benefit determination, without regard to whether such document,
record, or other information was relied upon in making the benefit
determination; (C) demonstrates compliance with the administrative processes and
safeguards designed to ensure and to verify that benefit claim determinations
are made in accordance with governing Plan documents and that, where
appropriate, the Plan provisions have been applied consistently with respect to
similarly situated claimants; or (D) constitutes a statement of policy or
guidance with respect to the Plan concerning the denied treatment option or
benefit for the claimant’s diagnosis, without regard to whether such advice or
statement was relied upon in making the benefit determination; and

 

  4. Appropriate information as to the steps (including time limits applicable
to such steps) to be taken if the claimant wishes to submit his or her claim for
review and a statement of the claimant’s rights to bring a civil action under
Section 502(a) of ERISA.

 

B-3